Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

 

ROCKWELL COLLINS, INC.

 

 

 

FIVE-YEAR
CREDIT AGREEMENT

 

 

dated as of December 16, 2016,

 

 

JPMORGAN CHASE BANK, N.A.,
Administrative Agent

 

 

CITIBANK, N.A.,

WELLS FARGO BANK, N.A.,
Syndication Agents



 

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK,

MIZUHO BANK LTD.,

Documentation Agents

 

 

The Lenders Listed Herein

 

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC,

Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

 

 

ARTICLE 1

DEFINITIONS

 

 

Section 1.01 . Definitions

1

Section 1.02 . Accounting Terms and Determinations

15

Section 1.03 . Types of Borrowings

15

Section 1.04 . Terms Generally

15

 

 

ARTICLE 2

THE CREDITS

 

 

Section 2.01 . Commitments to Lend

16

Section 2.02 . Notice of Committed Borrowing

16

Section 2.03 . Competitive Bid Borrowings

16

Section 2.04 . Notice to Lenders; Funding of Loans

19

Section 2.05 . Evidence of Debt

20

Section 2.06 . Maturity of Loans

20

Section 2.07 . Interest Rates

20

Section 2.08 . Method of Electing Interest Rates

21

Section 2.09 . Facility Fee

22

Section 2.10 . Optional Termination or Reduction of Commitments

23

Section 2.11 . Scheduled Termination of Commitments

23

Section 2.12 . Optional Prepayments

23

Section 2.13 . General Provisions as to Payments

23

Section 2.14 . Funding Losses

24

Section 2.15 . Computation of Interest and Fees

24

Section 2.16 . Regulation D Compensation

24

Section 2.17 . [Reserved]

24

Section 2.18 . Letters of Credit.

24

Section 2.19 . Extension Option

28

Section 2.20 . Defaulting Lenders; Affected Lenders.

29

 

ARTICLE 3

CONDITIONS

 

Section 3.01 . [Reserved].

31

Section 3.02 . Conditions Precedent to Closing Date

31

Section 3.03 . Borrowings and Issuances of Letters of Credit

32

Section 3.04 . Existing Credit Agreements.

33

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Section 4.01 . Corporate Existence and Power

33

Section 4.02 . Corporate and Governmental Authorization; No Contravention

34

Section 4.03 . Binding Effect

34

Section 4.04 . Financial Information

34

Section 4.05 . Litigation

34

Section 4.06 . Environmental Matters

35

Section 4.07 . Investment Company Act

35

Section 4.08 . Compliance with Certain Laws

35

 

 

ARTICLE 5

COVENANTS

 

 

Section 5.01 . Information

35

Section 5.02 . Maintenance of Existence

36

Section 5.03 . Compliance with Laws

36

Section 5.04 . Use of Proceeds

36

Section 5.05 . Debt to Capitalization

36

Section 5.06 . Mergers, Consolidations and Sales of Assets

37

Section 5.07 . Limitations on Liens

37

Section 5.08 . Limitations on Sale and Lease-Back

39

Section 5.09 . Limitations on Change in Subsidiary Status

40

 

 

ARTICLE 6

DEFAULTS

 

 

Section 6.01 . Events of Default

40

Section 6.02 . Notice of Default

42

Section 6.03 . Cash Cover

42

 

 

ARTICLE 7

THE AGENT

 

 

Section 7.01 . Appointment and Authorization

42

Section 7.02 . Agent and Affiliates

42

Section 7.03 . Action by Agent

42

Section 7.04 . Consultation with Experts

42

Section 7.05 . Liability of Agent

42

Section 7.06 . Indemnification

43

Section 7.07 . Credit Decision

43

Section 7.08 . Successor Agent

43

Section 7.09 . Agent’s Fee

43

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01 . Basis for Determining Interest Rate Inadequate or Unfair

43

Section 8.02 . Illegality

44

Section 8.03 . Increased Cost and Reduced Return

44

Section 8.04 . Taxes.

46

Section 8.05 . Base Rate Loans Substituted for Affected Fixed Rate Loans

48

Section 8.06 . Mitigation Obligations; Replacement of Lenders.

49

 

 

ARTICLE 9

MISCELLANEOUS

 

 

Section 9.01 . Notices

49

Section 9.02 . No Waivers

50

Section 9.03 . Expenses; Indemnification

50

Section 9.04 . Sharing of Set-offs

51

Section 9.05 . Amendments and Waivers

51

Section 9.06 . Successors and Assigns

52

Section 9.07 . Designated Lenders

53

Section 9.08 . Collateral

54

Section 9.09 . Governing Law; Submission to Jurisdiction

54

Section 9.10 . Counterparts; Integration

55

Section 9.11 . Waiver of Jury Trial

55

Section 9.12 . Confidentiality

55

Section 9.13 . USA Patriot Act

55

Section 9.14 . No Fiduciary Relationship

56

Section 9.15 . Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

56

Section 9.16 . Right of Set-off

57

 

 

Schedule 1.01

Commitment Schedule

 

Schedule 2.01

Pricing Schedule

 

Schedule 2.18

Issuing Lenders

 

 

 

 

Exhibit A

Form of Note

 

Exhibit B

Form of Competitive Bid Quote Request

 

Exhibit C

Form of Invitation for Competitive Bid Quotes

 

Exhibit D

Form of Competitive Bid Quote

 

Exhibit E

[Reserved]

 

Exhibit F

[Reserved]

 

Exhibit

G Form of Assignment and Assumption Agreement

 

Exhibit

H Form of Designation Agreement

 

Exhibit I

Form of Extension Agreement

 

 

iii

--------------------------------------------------------------------------------


 

FIVE-YEAR
CREDIT AGREEMENT

 

FIVE-YEAR CREDIT AGREEMENT dated as of December 16, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) among ROCKWELL COLLINS, INC., the LENDERS listed on the signature
pages hereof and JPMORGAN CHASE BANK, N.A., as Agent.

 

The parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

 

“Acquired Entity” means B/E Aerospace, Inc., a Delaware corporation.

 

“Acquisition” means the acquisition by the Company of the Acquired Entity, made
pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of the
Acquisition Agreement Date, among the Acquired Entity, the Company and
Quarterback Merger Sub Corp., a Delaware corporation and a wholly owned
subsidiary of the Company.

 

“Acquisition Agreement Date” means October 23, 2016.

 

“Acquisition Increase Date” means the date of closing of the Acquisition, but
only if such closing occurs not later than the Acquisition Increase Termination
Date.

 

“Acquisition Increase Date Adjustment” has the meaning set forth in the
definition of “Commitment.”

 

“Acquisition Increase Termination Date” means the earlier of (i) the date on
which the Acquisition shall be terminated or abandoned pursuant to the
Acquisition Agreement and (ii) 5:00 p.m. (New York City time) on October 21,
2017.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.

 

“Affected Lender” shall mean any Lender whose credit ratings from Moody’s and
S&P fall below Baa3 and BBB-, respectively, but only if the Company notifies the
Agent of Company’s designation of such Lender as an “Affected Lender” hereunder.

 

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

 

--------------------------------------------------------------------------------


 

“Agent and Lender Parties” has the meaning set forth in Section 9.14.

 

“Agent Resignation Event” means (a) the occurrence and continuance of an Event
of Default or (b) the Company ceasing to maintain an investment grade rating
from each of S&P and Moody’s.

 

“Agreement” has the meaning set forth in the preamble.

 

“Aggregate Commitment Amount” has the meaning set forth in Section 2.09(a).

 

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its Base Rate Loans, its Domestic Lending Office; (b) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (c) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment, as the same may be
adjusted from time to time pursuant to Section 2.19.  If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means JPMorgan Chase Bank, N.A. Citigroup Global Markets Inc. and
Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
bookrunners.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided further that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the London Interbank Offered Rate for a one month
Interest Period beginning on such day (or if such day is not a Euro-Dollar

 

2

--------------------------------------------------------------------------------


 

Business Day, the immediately preceding Euro-Dollar Business Day) plus 1%;
provided that, the London Interbank Offered Rate for any day shall be based on
the London Interbank Offered Rate at approximately 11:00 a.m. London time on
such day.  Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the London Interbank Offered Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the London Interbank Offered Rate, respectively.

 

“Base Rate Loan” means a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or pursuant to Section 2.18(c)(ii) or Article 8.

 

“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the Change in Law Date, (b) any change in any law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority, in each case after the Change in Law Date or (c) compliance by any
Lender or any Issuing Lender with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the Change in Law Date; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be after the date of this Agreement,
regardless of the date enacted, adopted or issued.

 

“Change in Law Date” means (a) with respect to any Competitive Bid Loan, the
date of the related Competitive Bid Quote and (b) with respect to any other
matter, the Closing Date.

 

“Closing Date” means the date on which the conditions precedent specified in
Section 3.02 are satisfied or waived in accordance with Section 9.05.

 

“Commission” means the Securities and Exchange Commission, or any successor to
its duties under the Securities Exchange Act of 1934.

 

“Commitment” means (a) with respect to each Lender, the amount set forth
opposite the name of such Lender in the applicable table on the Commitment
Schedule, including (x) before the Acquisition Increase Date, its “Initial
Commitment Amount” and (y) upon and after the Acquisition Increase Date (if
any), its “Acquisition Increase Commitment Amount”, each as set forth under the
column so identified in such table (any such increase for any Lender, its
“Acquisition Increase Date Adjustment”), (b) with respect to each Person which
becomes a Lender pursuant to Section 2.19, the amount of the Commitment thereby
assumed by it (including any Acquisition Increase Date Adjustment with respect
thereto) and (c) with respect to any Assignee, the amount of the transferor
Lender’s Commitment assigned to such Assignee pursuant to
Section 9.06(c) (including any Acquisition Increase Date Adjustment with respect
thereto), in each case as such amount may be reduced from time to time pursuant
to Section 2.10 or Section 2.19, increased from time to time pursuant to
Section 2.19 or changed as a result of an assignment pursuant to
Section 9.06(c).  Any assignment of a Commitment prior to the Acquisition
Increase

 

3

--------------------------------------------------------------------------------


 

Commitment Date shall include the prospective Acquisition Increase Date
Adjustment with respect thereto.

 

“Commitment Letter” means the commitment letter dated November 2, 2016, between
the Company and JPMorgan Chase Bank, N.A.

 

“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
1.01.

 

“Committed Loan” means a Loan made by a Lender pursuant to Section 2.01(a);
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Committed
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

 

“Company” means Rockwell Collins, Inc., a Delaware corporation and its
successors.

 

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

 

“Competitive Bid Absolute Rate Loan” means a loan made or to be made by a Lender
pursuant to an Absolute Rate Auction.

 

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Agent; provided that any Lender may from time to time by notice
to the Company and the Agent designate separate Competitive Bid Lending Offices
for its Competitive Bid LIBOR Loans, on the one hand, and its Competitive Bid
Absolute Rate Loans, on the other hand, in which case all references herein to
the Competitive Bid Lending Office of such Lender shall be deemed to refer to
either or both of such offices, as the context may require.

 

“Competitive Bid LIBOR Loan” means a loan made or to be made by a Lender
pursuant to a LIBOR Auction (including such a loan bearing interest at the Base
Rate pursuant to Section 8.01(a)).

 

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

 

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

 

“Consolidated Debt” means, at any date, the Debt of the Company and its
Restricted Subsidiaries, as consolidated and determined as of such date in
accordance with GAAP.

 

“Consolidated Funded Debt” means, at any date, the Funded Debt of the Company
and its Restricted Subsidiaries, as consolidated and determined as of such date
in accordance with GAAP.

 

“Consolidated Subsidiary” means, as to any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

 

4

--------------------------------------------------------------------------------


 

“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee which are
capitalized in accordance with GAAP, (e) all non-contingent obligations of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit or similar instrument, (f) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person, and (g) all Guarantees by such Person of Debt of another Person
(each such Guarantee to constitute Debt in an amount equal to the amount of such
other Person’s Debt Guaranteed thereby).

 

“Debt to Total Capitalization Ratio” means at any time, the ratio, expressed as
a percentage, of (a) Consolidated Debt to (b) Total Capitalization.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Letters of Credit or (iii) pay over to the Agent or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent and the Company in writing that such failure is
the result of such Lender’s reasonable determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or the Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with all or any portion of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s reasonable determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit or (c) has failed, within three
Domestic Business Days after written request by the Agent, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund Loans and participations in
then outstanding Letters of Credit under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Agent’s receipt of such certification in form and substance reasonably
satisfactory to it, (d) has become the subject of a Bankruptcy Event or has a
Parent that has become the subject of a Bankruptcy Event or (e) has become the
subject of a Bail-In Action.

 

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.

 

“Designated Lender Register” has the meaning set forth in Section 9.07(c).

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).

 

“Designation Agreement” has the meaning set forth in Section 9.07(a).

 

“Dollars” or “dollars” or “$” refers to lawful money of the United States of
America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

5

--------------------------------------------------------------------------------


 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Designee” means a special purpose corporation that (a) is organized
under the laws of the United States or any state thereof, (b) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (c) issues (or the parent of which issues) commercial
paper rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including (without limitation) ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Company
and the Agent.

 

“Euro-Dollar Loan” means a Committed Loan that bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.

 

6

--------------------------------------------------------------------------------


 

“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.07(b) on the basis of the London Interbank Offered Rate.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor), for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding $5,000,000,000 in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to United States
residents).

 

“Events of Default” has the meaning set forth in Section 6.01.

 

“Excluded Taxes” means (a) in the case of each Lender, each Issuing Lender and
the Agent, Taxes imposed on or measured by its net income (however denominated),
and franchise or similar Taxes imposed on it, by the jurisdiction under the laws
of which such Lender, such Issuing Lender or the Agent (as the case may be) is
organized or in which its principal executive office is located or any political
subdivision thereof or by any State, possession or territory of the United
States in which such Lender, such Issuing Lender or the Agent (as the case may
be) is doing business, (b) in the case of each Lender or Issuing Lender, Taxes
imposed on or measured by its net income (however denominated), and franchise or
similar Taxes imposed on it, by the jurisdiction of such Lender’s or Issuing
Lender’s Applicable Lending Office or any political subdivision thereof,
(c) branch profits Tax imposed by the United States, (d) United States
withholding Taxes to the extent imposed as a result of a Lender or Issuing
Lender voluntarily designating a successor Applicable Lending Office, which has
the effect of causing such Lender or such Issuing Lender to become subject to
United States withholding Tax payments in excess of those in effect immediately
prior to such designation, (e) Taxes resulting from FATCA, and (f) in the case
of each Lender, each Issuing Lender and the Agent, Taxes imposed by any
jurisdiction or any political subdivision thereof as a result of a connection
between the Lender, the Issuing Lender or the Agent and such jurisdiction or
political subdivision (other than a connection resulting solely from executing,
delivering or performing its obligations or receiving a payment under, or
enforcing, this Agreement).

 

“Existing 364-Day Credit Agreement” means the 364-Day Credit Agreement dated as
of February 5, 2016, among the Company, the banks party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, as amended and/or restated prior to
the Closing Date.

 

“Existing 5-Year Credit Agreement” means the Five-Year Credit Agreement dated as
of September 24, 2013, among the Company, the banks party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, as amended and/or restated prior to
the Closing Date.

 

“Existing Credit Agreements” means the Existing 5-Year Credit Agreement and the
Existing 364-Day Credit Agreement.

 

“Extension Agreement” has the meaning set forth in Section 2.19(a).

 

“Facility Fee Rate” means the facility fee rate set forth in the Pricing
Schedule.

 

“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version of the Internal
Revenue Code), any current or

 

7

--------------------------------------------------------------------------------


 

future regulations or official interpretations thereof and any agreements
entered into pursuant to the foregoing and (b) any similar law adopted by any
non-U.S. Governmental Authority pursuant to an intergovernmental agreement
between such non-U.S. jurisdiction and the United States.

 

“FCPA” has the meaning set forth in Section 4.08.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Domestic Business Day by
the NYFRB as the federal funds effective rate.

 

“Fee Letter” means the fee letter dated as of November 2, 2016, between the
Company and JPMorgan Chase Bank, N.A.

 

“Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01(a)) or any combination of the foregoing.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” of any Person means, at any date of computation, all indebtedness
for borrowed money of such Person which by its terms matures more than 12 months
after such date or which is extendible or renewable at the option of such Person
to a time more than 12 months after such date; provided, however, that
(a) Funded Debt shall include all obligations in respect of lease rentals which
under GAAP appear on a balance sheet of such Person as a liability item other
than a current liability, (b) in the case of the Company, Funded Debt shall not
include Subordinated Debt and (c) outstanding preferred stock of a Restricted
Subsidiary that is not owned by the Company or a Wholly-Owned Restricted
Subsidiary shall be deemed to constitute a principal amount of Funded Debt equal
to the par value or involuntary liquidation value, whichever amount is higher,
of such preferred stock.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Lenders; provided that Total Capitalization shall
be determined without giving effect to implementation of Financial Accounting
Standards Board Statement No. 158 (or its equivalent in the Accounting Standards
Codification or any subsequent codification thereof); provided further that
terms of an accounting or financial nature used herein shall be construed, and
computations of amounts and ratios referred to herein shall be made without
giving effect to any change to or modification of GAAP which would require the
capitalization of leases (whether or not existing on the Closing Date) that
would be characterized as “operating leases” under GAAP as in effect on the
Closing Date.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Group of Loans” means, at any time, a group of Loans consisting of (a) all
Committed Loans which are Base Rate Loans at such time or (b) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Lender is converted to or made as a Base

 

8

--------------------------------------------------------------------------------


 

Rate Loan pursuant to Article 8, such Loan shall be included in the same Group
or Groups of Loans from time to time as it would have been in if it had not been
so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by-products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.

 

“Impacted Interest Period” has the meaning set forth in the definition of
“London Interbank Offered Rate.”

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Interest Period” means (a) with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Company may
elect in such notice; provided that:

 

(i)                                  any Interest Period which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day; and

 

(ii)                              any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Euro-Dollar Business Day of a calendar month;

 

(b)                              with respect to each Competitive Bid LIBOR
Borrowing, the period commencing on the date of borrowing specified in the
applicable Notice of Borrowing and ending such whole number of months thereafter
as the Company may elect in accordance with Section 2.03; provided that:

 

(i)                                  any Interest Period which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day; and

 

(ii)                              any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Euro-Dollar Business Day of a calendar month;

 

9

--------------------------------------------------------------------------------


 

(c)                               with respect to each Competitive Bid Absolute
Rate Borrowing, the period commencing on the date of borrowing specified in the
applicable Notice of Borrowing and ending such number of days thereafter (but
not less than 7 days) as the Company may elect in accordance with Section 2.03;
provided that any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day;

 

provided further that no Interest Period applicable to any Loan may end after
the Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“Issuing Lender” means each Person listed on Schedule 2.18 and any other Lender
that may from time to time after the date hereof agree to issue Letters of
Credit hereunder as provided in Section 2.18(g), in each case in its capacity as
an issuer of any Letters of Credit hereunder.  An Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate. 
When used with respect to a particular Letter of Credit, “Issuing Lender” means
the Issuing Lender that issued or is issuing such Letter of Credit.

 

“Lender” means each bank or other institution listed on the signature
pages hereof, each Assignee which becomes a Lender pursuant to Section 9.06(c),
each Person that becomes a Lender pursuant to Section 2.19 and their respective
successors.

 

“Lender Appointment Period” has the meaning set forth in Section 7.08.

 

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender.

 

“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit hereunder.  The
initial amount of each Issuing Lender’s Letter of Credit Commitment is set forth
on Schedule 2.18, or if an Issuing Lender has entered into an Assignment and
Assumption, the amount set forth for such Issuing Lender as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

 

“Letter of Credit Disbursement” means a payment made by an Issuing Lender
pursuant to a Letter of Credit.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (a) the aggregate amount then owing
by the Company in respect of amounts paid by Issuing Lenders upon drawings under
Letters of Credit issued hereunder and (b) the aggregate amount then available
for drawing under all outstanding Letters of Credit; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such times.

 

10

--------------------------------------------------------------------------------


 

“LIBO Screen Rate” has the meaning set forth in the definition of “London
Interbank Offered Rate.”

 

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset.  For purposes hereof, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.

 

“Loan Documents” means this Agreement (including the schedules and exhibits
hereto), any Notes issued to any Lender hereunder, any Letters of Credit and any
agreement between the Company and any Issuing Lender regarding the applicable
Issuing Lender’s Letter of Credit Commitment or the respective rights and
obligations between the Company and such Issuing Lender in connection with the
issuance of Letters of Credit.

 

“London Interbank Offered Rate” means, with respect to any Euro-Dollar Borrowing
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00
a.m. (London time) two Euro-Dollar Business Days prior to the commencement of
such Interest Period; provided that if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the London
Interbank Offered Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Material Debt” means a Single Issue (other than the Notes) of the Company
and/or one or more of its Subsidiaries in a principal amount exceeding
$100,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. (and any successor thereto).

 

“Notes” means promissory notes of the Company, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Company to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09.

 

11

--------------------------------------------------------------------------------


 

“Notice of Issuance” has the meaning set forth in Section 2.18(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Domestic Business Day, for the
immediately preceding Domestic Business Day); provided that if none of such
rates are published for any day that is a Domestic Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received by the Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Other Taxes” has the meaning set forth in Section 8.04(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight euro-dollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Domestic Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“Participant Register” has the meaning set forth in Section 9.06(b).

 

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.

 

“Payment Date” has the meaning set forth in Section 2.18(c).

 

“Person” means an individual, a vessel, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

 

“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule 2.01.

 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. from time to time as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York.

 

“Principal Property” means any real property (including buildings and other
improvements) of the Company or any Restricted Subsidiary whether currently
owned or hereafter acquired (other than any property hereafter acquired for the
control or abatement of atmospheric pollutants or contaminants or water, noise,
odor or other pollution, or for purposes of developing a cogeneration facility
or a small power production facility as such terms are defined in the Public
Utility Regulatory Policies Act of 1978, as amended) which (a) has, at any date
of determination, a book value in excess of 5% of Shareowners’ Equity and (b) in
the opinion of the board of directors of the Company (or any duly authorized
committee thereof) is of material importance to the total business conducted by
the Company and its Restricted Subsidiaries as a whole.

 

12

--------------------------------------------------------------------------------


 

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

 

“Register” has the meaning set forth in Section 9.06(c).

 

“Regulation T, U or X” means Regulation T, U or X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.

 

“Reimbursement Obligation” has the meaning set forth in Section 2.18(c).

 

“Related Party” has the meaning set forth in Section 9.03(b).

 

“Required Lenders” means at any time Lenders having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate unpaid principal amount of
the Loans, in each case exclusive of Defaulting Lenders.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“Revolving Credit Period” means the period from and including the Closing Date
to but excluding the Termination Date.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Sale and Lease-Back Transaction” has the meaning set forth in Section 5.08.

 

“Sanctioned Country” has the meaning set forth in Section 4.08.

 

“Sanctioned Persons” has the meaning set forth in Section 4.08.

 

“Sanctions” has the meaning set forth in Section 4.08.

 

“Secured Debt” means indebtedness for borrowed money of the Company or a
Restricted Subsidiary (other than indebtedness owed by a Restricted Subsidiary
to the Company, by a Restricted Subsidiary to another Restricted Subsidiary or
by the Company to a Restricted Subsidiary), which is secured by (a) a mortgage
or other lien on any Principal Property of the Company or a Restricted
Subsidiary or (b) a pledge, lien or other security interest on any shares of
stock or indebtedness of a Restricted Subsidiary.  The amount of Secured Debt at
any time outstanding shall be the amount then owing thereon by the Company or a
Restricted Subsidiary.

 

“Shareowners’ Equity” means, at any date of computation, the aggregate of
capital stock, capital surplus and earned surplus, after deducting the cost of
shares of capital stock of the Company held in its treasury, of the Company and
its Restricted Subsidiaries, as consolidated and determined in accordance with
GAAP; provided that any determination of Shareowners’ Equity for purposes of
Article 5 shall be made without giving effect to the implementation of Financial
Accounting Standards Board Statement No. 158 (or its equivalent in the
Accounting Standards Codification or any subsequent codification thereof).

 

“Single Issue” means indebtedness for borrowed money arising in a single
transaction or a series of related transactions.  Indebtedness issued in
discrete offerings but governed by a single shelf indenture shall not be
aggregated as a Single Issue, but indebtedness owing to multiple lenders under
parallel

 

13

--------------------------------------------------------------------------------


 

agreements comprising a single private placement and indebtedness arising from
multiple takedowns under a single or a series of related commitments from one or
more lenders shall be so aggregated.

 

“Stepdown Date” has the meaning set forth in Section 5.05.

 

“Stop Issuance Notice” has the meaning set forth in Section 2.18(f).

 

“Subordinated Debt” means any unsecured Debt of the Company which: (a) has a
final maturity subsequent to the Termination Date; (b) does not provide for
mandatory payment or retirement prior to said date, whether by means of serial
maturities or sinking fund or other analogous provisions or plan, fixed or
contingent, requiring, or which on the happening of a contingency may require,
the payment or retirement of such Debt in amounts which as of any particular
time would aggregate more than such portion of the original principal amount
thereof as is obtained by multiplying such original principal amount by a
fraction the numerator of which shall be the number of months elapsed from the
date of creation of such Debt to such time and the denominator of which shall be
the number of months from the date of creation thereof to the final maturity
thereof; and (c) is expressly made subordinate and junior in right of payment to
the Loans and such other Debt of the Company (except other Subordinated Debt) as
may be specified in the instruments evidencing the Subordinated Debt or the
indenture or other similar instrument under which it is issued (which indenture
or other instrument shall be binding on all holders of such Subordinated Debt).

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Syndication Agents” means Citibank, N.A. and Wells Fargo Bank, N.A., in their
capacities as syndication agents.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Termination Date” means the date that is five years from the Closing Date;
provided that if the Termination Date is extended pursuant to Section 2.19, then
the Termination Date shall be any such later date or, in any such case, if such
date is not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business
Day.

 

“Total Capitalization” means, at any date, the sum (without duplication) of
(a) Consolidated Debt as of such date and (b) all preferred stock of the Company
and its Restricted Subsidiaries and Shareowners’ Equity as of the date of the
Company’s most recent financial statements referred to in Section 4.04 or
delivered pursuant to Section 5.01.

 

“Total Outstanding Amount” means, at any time, the sum (without duplication) of
(a) the aggregate outstanding principal amount of the Loans (including both
Committed Loans and Competitive Bid Loans) determined at such time after giving
effect, if one or more Loans are being made at such time, to any substantially
concurrent application of the proceeds thereof to repay one or more other Loans
and (b) the aggregate amount of the Letter of Credit Liabilities of all Lenders
at such time.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

14

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) any Subsidiary which, in accordance with the
provisions of this Agreement, has been designated by the Company as an
Unrestricted Subsidiary after the Closing Date, unless and until such Subsidiary
shall, in accordance with the provisions of this Agreement, be designated by the
Company as a Restricted Subsidiary and (b) any corporation of which any one or
more Unrestricted Subsidiaries directly or indirectly own outstanding shares of
capital stock having voting power sufficient to elect, under ordinary
circumstances (not dependent upon the happening of a contingency), a majority of
the directors.

 

“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by the Company or by
one or more Wholly-Owned Restricted Subsidiaries, or by the Company in
conjunction with one or more Wholly-Owned Restricted Subsidiaries.

 

“Withholding Agent” has the meaning set forth in Section 8.04(a).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP. 
Notwithstanding the foregoing, if the Company at any time adopts a change in
revenue recognition standards under GAAP, the Company shall notify the Agent
promptly upon such adoption and, if the Agent or the Company determines in good
faith that such change will change the level of the Debt to Total Capitalization
Ratio from that as determined prior to such change, the Company and the Required
Lenders shall promptly negotiate in good faith to amend Section 5.05 hereof in
order to adjust the levels provided for compliance such that, after taking into
account the impact of such new revenue recognition standards, the levels
provided for in Section 5.05 shall provide a similar limitation on the Company
as provided for immediately prior to such adoption.  Unless and until any such
amendment becomes effective pursuant to the terms of this Agreement (or if the
Agent and the Company determine that such change has no effect on the level of
the Debt to Total Capitalization Ratio), the Debt to Total Capitalization Ratio
shall be determined and interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective.

 

Section 1.03.  Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Company pursuant
to Article 2 on a single date, all of which Loans are of the same type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period.  Borrowings are classified for purposes of this Agreement
either by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or by
reference to the provisions of Article 2 under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.01 in
which all Lenders participate in proportion to their Commitments, while a
“Competitive Bid Borrowing” is a Borrowing under Section 2.03 in which the
Lender participants are determined on the basis of their bids in accordance
therewith).

 

Section 1.04.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be

 

15

--------------------------------------------------------------------------------


 

construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (i) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in the other Loan
Documents), (ii) any reference herein to any person shall be construed to
include such person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

ARTICLE 2

THE CREDITS

 

Section 2.01.  Commitments to Lend.  (a) During the Revolving Credit Period each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans to the Company pursuant to this Section 2.01(a) from
time to time in amounts such that (i) the aggregate principal amount of
Committed Loans by such Lender at any one time outstanding plus the aggregate
amount of its Letter of Credit Liabilities at such time shall not exceed the
amount of its Commitment and (ii) the Total Outstanding Amount shall not exceed
the aggregate amount of the Commitments.  Within the foregoing limits, the
Company may borrow under this Section 2.01(a), repay, or to the extent permitted
by Section 2.12, prepay Loans and reborrow at any time during the Revolving
Credit Period under this Section 2.01(a).

 

(b)                    Each Borrowing under this Section 2.01 shall be in an
aggregate principal amount of $25,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.03(b)) and shall be made from the several Lenders
ratably in proportion to their respective Commitments.

 

Section 2.02.  Notice of Committed Borrowing.  The Company shall give the Agent
notice (a “Notice of Committed Borrowing”) not later than 1:00 p.m. (New York
City time) on (x) the date of each Base Rate Borrowing and (y) the third
Euro-Dollar Business Day before each Euro-Dollar Borrowing, specifying:

 

(a)                     the date of such Borrowing, which shall be a Domestic
Business Day in the case of a Base Rate Borrowing or a Euro-Dollar Business Day
in the case of a Euro-Dollar Borrowing,

 

(b)                    the aggregate amount of such Borrowing,

 

(c)                     whether the Loans comprising such Borrowing are to bear
interest initially at the Base Rate or a Euro-Dollar Rate, and

 

(d)                    in the case of a Euro-Dollar Borrowing, the duration of
the initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.

 

Section 2.03.  Competitive Bid Borrowings.  (a) The Competitive Bid Option.  In
addition to Committed Borrowings pursuant to Section 2.01, the Company may, as
set forth in this Section 2.03, request the Lenders during the Revolving Credit
Period to make offers to make Competitive Bid Loans to

 

16

--------------------------------------------------------------------------------


 

the Company.  The Lenders may, but shall have no obligation to, make such offers
and the Company may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section 2.03.

 

(b)                    Competitive Bid Quote Request.  When the Company wishes
to request offers to make Competitive Bid Loans under this Section 2.03, it
shall transmit to the Agent by telex or facsimile transmission a Competitive Bid
Quote Request substantially in the form of Exhibit B hereto so as to be received
no later than 1:00 p.m. (New York City time) on (x) the fifth Euro-Dollar
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction or (y) the Domestic Business Day next preceding the date of
Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Company and the Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective) specifying:

 

(i)                        the proposed date of Borrowing, which shall be a
Euro-Dollar Business Day in the case of a LIBOR Auction or a Domestic Business
Day in the case of an Absolute Rate Auction,

 

(ii)                    the aggregate amount of such Borrowing, which shall be
$25,000,000 or a larger multiple of $1,000,000,

 

(iii)                the duration of the Interest Period applicable thereto,
subject to the provisions of the definition of Interest Period, and

 

(iv)                whether the Competitive Bid Quotes requested are to set
forth a Competitive Bid Margin or a Competitive Bid Absolute Rate.

 

The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within five Euro-Dollar Business Days (or such
other number of days as the Company and the Agent may agree) of any other
Competitive Bid Quote Request.

 

(c)                     Invitation for Competitive Bid Quotes.  Promptly upon
receipt of a Competitive Bid Quote Request, the Agent shall send to the Lenders
by telex or facsimile transmission an Invitation for Competitive Bid Quotes
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Company to each Lender to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section 2.03.

 

(d)                    Submission and Contents of Competitive Bid Quotes. 
(i) Each Lender may submit a Competitive Bid Quote containing an offer or offers
to make Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes.  Each Competitive Bid Quote must comply with the requirements of this
subsection (d) and must be submitted to the Agent by telex or facsimile
transmission at its offices specified in or pursuant to Section 9.01 not later
than (x) 2:00 p.m. (New York City time) on the fourth Euro-Dollar Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or
(y) 9:30 a.m. (New York City time) on the proposed date of Borrowing, in the
case of an Absolute Rate Auction (or, in either case, such other time or date as
the Company and the Agent shall have mutually agreed and shall have notified to
the Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Competitive Bid Quotes submitted by the Agent (or any
affiliate of the Agent) in the capacity of a Lender may be submitted, and may
only be submitted, if the Agent or such affiliate notifies the Company of the
terms of the offer or offers contained therein not later than (x) one hour prior
to the deadline for the other Lenders, in the case of a LIBOR Auction or (y) 15
minutes prior to the deadline for the other

 

17

--------------------------------------------------------------------------------


 

Lenders, in the case of an Absolute Rate Auction.  Subject to Articles 3 and 6,
any Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Agent given on the instructions of the Company.

 

(ii)                    Each Competitive Bid Quote shall be in substantially the
form of Exhibit D hereto and shall in any case specify:

 

(A)                  the proposed date of Borrowing,

 

(B)                   the principal amount of the Competitive Bid Loan for which
each such offer is being made, which principal amount (w) may be greater than or
less than the Commitment of the quoting Lender, (x) must be $5,000,000 or a
larger multiple of $1,000,000, (y) may not exceed the principal amount of
Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Lender may be accepted,

 

(C)                   in the case of a LIBOR Auction, the margin above or below
the applicable London Interbank Offered Rate (the “Competitive Bid Margin”)
offered for each such Competitive Bid Loan, expressed as a percentage (specified
to the nearest 1/10,000th of 1%) to be added to or subtracted from such base
rate,

 

(D)                  in the case of an Absolute Rate Auction, the rate of
interest per annum (specified to the nearest 1/10,000th of 1%) (the “Competitive
Bid Absolute Rate”) offered for each such Competitive Bid Loan, and

 

(E)                    the identity of the quoting Lender.

 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

(iii)                Any Competitive Bid Quote shall be disregarded if it:

 

(A)                  is not substantially in conformity with Exhibit D hereto or
does not specify all of the information required by subsection (d)(ii);

 

(B)                   contains qualifying, conditional or similar language;

 

(C)                   proposes terms other than or in addition to those set
forth in the applicable Invitation for Competitive Bid Quotes; or

 

(D)                  arrives after the time set forth in subsection (d)(i).

 

(e)                     Notice to Company.  The Agent shall promptly notify the
Company of the terms (x) of any Competitive Bid Quote submitted by a Lender that
is in accordance with subsection (d) and (y) of any Competitive Bid Quote that
amends, modifies or is otherwise inconsistent with a previous Competitive Bid
Quote submitted by such Lender with respect to the same Competitive Bid Quote
Request.  Any such subsequent Competitive Bid Quote shall be disregarded by the
Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote.  The Agent’s
notice to the Company shall specify (i) the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid

 

18

--------------------------------------------------------------------------------


 

Quote Request, (ii) the respective principal amounts and Competitive Bid Margins
or Competitive Bid Absolute Rates, as the case may be, so offered and (iii) if
applicable, limitations on the aggregate principal amount of Competitive Bid
Loans for which offers in any single Competitive Bid Quote may be accepted.

 

(f)                      Acceptance and Notice by Company.  Not later than 10:30
a.m. (New York City time) on (x) the third Euro-Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) the proposed
date of Borrowing, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Company and the Agent shall have mutually agreed
and shall have notified to the Lenders not later than the date of the
Competitive Bid Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Company shall notify the
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection  (e).  In the case of acceptance, such notice (a “Notice
of Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted.  A failure by the Company to
notify the Agent as aforesaid shall constitute non-acceptance of the offers so
notified to it.  The Company may accept any Competitive Bid Quote in whole or in
part; provided that:

 

(i)                        the aggregate principal amount of each Competitive
Bid Borrowing may not exceed the applicable amount set forth in the related
Competitive Bid Quote Request,

 

(ii)                    the principal amount of each Competitive Bid Borrowing
must be $25,000,000 or a larger multiple of $1,000,000,

 

(iii)                acceptance of offers may only be made on the basis of
ascending Competitive Bid Margins or Competitive Bid Absolute Rates, as the case
may be,

 

(iv)                the Company may not accept any offer that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement, and

 

(v)                    immediately after such Competitive Bid Borrowing is made
the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments.

 

(g)                     Allocation by Agent.  If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Agent among such Lenders as nearly as
possible (in multiples of $1,000,000, as the Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers.  Determinations by
the Agent of the amounts of Competitive Bid Loans shall be conclusive in the
absence of manifest error.

 

Section 2.04.  Notice to Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s share (if any) of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Company.

 

(b)                    Not later than 12:00 Noon (New York City time) on the
date of each Borrowing (or, in the case of a Base Rate Borrowing, not later than
2:00 p.m. (New York City time) on the date of such Borrowing), each Lender
participating therein shall make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the Agent at
its address referred to in Section 9.01.  Unless the Agent determines that any
applicable condition specified in Article 3 has not

 

19

--------------------------------------------------------------------------------


 

been satisfied, the Agent will make the funds so received from the Lenders
available to the Company at the Agent’s aforesaid address.

 

(c)                     Unless the Agent shall have received notice from a
Lender prior to the date of any Borrowing (or, in the case of a Base Rate
Borrowing, prior to 2:00 p.m. (New York City time) on the date of such
Borrowing) that such Lender will not make available to the Agent such Lender’s
share of such Borrowing, the Agent may assume that such Lender has made such
share available to the Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.04 and the Agent may, in reliance upon such
assumption, make available to the Company on such date a corresponding amount. 
If and to the extent that such Lender shall not have so made such share
available to the Agent, such Lender and the Company severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the Company
until the date such amount is repaid to the Agent, at (i) in the case of the
Company, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable thereto pursuant to Section 2.07 and (ii) in the case
of such Lender, the Federal Funds Rate.  If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.

 

Section 2.05.  Evidence of Debt.  (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                    The entries made in the accounts maintained pursuant to
clause (a) of this Section 2.05 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.

 

(c)                     The Company agrees that, upon the request to the Agent
by any Lender, the Company will promptly execute and deliver to such Lender a
Note.

 

Section 2.06.  Maturity of Loans.  (a) Each Committed Loan shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon) on the Termination Date.

 

(b)                    Each Competitive Bid Loan shall mature, and the principal
amount thereof shall be due and payable (together with accrued interest thereon)
on the last day of the Interest Period applicable thereto.

 

Section 2.07.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate Margin and the Base Rate for such day.  Such interest shall be payable at
maturity, quarterly in arrears on each Quarterly Payment Date and, with respect
to the principal amount of any Base Rate Loan that is prepaid or converted to a
Euro-Dollar Loan, on the date of such prepayment or conversion.  Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.

 

(b)                    Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Dollar
Margin for such day plus the London Interbank Offered Rate applicable to such
Interest Period.  Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.

 

20

--------------------------------------------------------------------------------


 

(c)                     Any overdue principal of or interest on any Euro-Dollar
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to the Interest Period for such
Loan (or, if the circumstances described in clause (a) or (b) of Section 8.01
shall exist, at a rate per annum equal to the sum of 2% plus the rate applicable
to Base Rate Loans for such day).

 

(d)                    Subject to Section 8.01(a), each Competitive Bid LIBOR
Loan shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
London Interbank Offered Rate for such Interest Period (determined in accordance
with Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Lender making such Loan in accordance with Section 2.03.  Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Lender making
such Loan in accordance with Section 2.03.  Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof.  Any overdue principal of or interest on any Competitive Bid Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the Base Rate for such day.

 

(e)                     The Agent shall determine each interest rate applicable
to the Loans hereunder.  The Agent shall give prompt notice to the Company and
the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

 

Section 2.08.  Method of Electing Interest Rates.  (a) The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Company in the applicable Notice of Committed Borrowing. 
Thereafter, the Company may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to
Section 2.08(d) and the provisions of Article 8), as follows:

 

(i)                        if such Loans are Base Rate Loans, the Company may
elect to convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business
Day; and

 

(ii)                    if such Loans are Euro-Dollar Loans, the Company may
elect to convert such Loans to Base Rate Loans or continue such Loans as
Euro-Dollar Loans for an additional Interest Period, in each case as of the last
day of the then current Interest Period applicable thereto.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 12:00 noon (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be effective.  A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each at least $25,000,000 (unless such portion is comprised of Base Rate
Loans).  If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Company shall be deemed to have
elected that, at the end of such Interest Period, such Group of Loans be
continued as Euro-Dollar Loans for an additional Interest Period of one month
(subject to the provisions of the definition of Interest Period).

 

(b)                    Each Notice of Interest Rate Election shall specify:

 

(i)                        the Group of Loans (or portion thereof) to which such
notice applies;

 

21

--------------------------------------------------------------------------------


 

(ii)                    the date on which the conversion or continuation
selected in such notice is to be effective, which shall comply with the
applicable clause of Section 2.08(a);

 

(iii)                if the Loans comprising such Group are to be converted, the
new type of Loans and, if the Loans resulting from such conversion are to be
Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and

 

(iv)                if such Loans are to be continued as Euro-Dollar Loans for
an additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                     Promptly after receiving a Notice of Interest Rate
Election from the Company pursuant to Section 2.08(a), the Agent shall notify
each Lender of the contents thereof and such notice shall not thereafter be
revocable by the Company.

 

(d)                    The Company shall not be entitled to elect to convert any
Committed Loans to, or continue any Committed Loans for an additional Interest
Period as, Euro-Dollar Loans if (i) the aggregate principal amount of any Group
of Euro-Dollar Loans created or continued as a result of such election would be
less than $25,000,000 or (ii) a Default shall have occurred and be continuing
when the Company delivers notice of such election to the Agent.

 

(e)                     If any Committed Loan is converted to a different type
of Loan, the Company shall pay, on the date of such conversion, the interest
accrued to such date on the principal amount being converted.

 

Section 2.09.  Facility Fee.  (a) The Company shall pay to the Agent for the
account of the Lenders ratably a facility fee at the Facility Fee Rate.  Such
facility fee shall accrue (i) from and including the Closing Date to but
excluding the Termination Date (or earlier date of termination of the
Commitments in their entirety), on the Aggregate Commitment Amount on each day
and (ii) from and including the Termination Date or such earlier date of
termination to but excluding the date the Loans shall be repaid in their
entirety, on the daily Total Outstanding Amount.  As used above, “Aggregate
Commitment Amount” means, on any date, (i) if the Acquisition Increase
Termination Date has not occurred or the Acquisition Increase Date has occurred,
the sum of (x) the aggregate amount of the Initial Commitment Amounts (as
defined in the definition of “Commitment”) and (y) the aggregate amount of the
Acquisition Increase Date Adjustments, whether used or unused and whether or not
the Acquisition Increase Date has occurred, on such date and (ii) if the
Acquisition Increase Termination Date has occurred without the Acquisition
Increase Date occurring, the aggregate amount of the Initial Commitment Amounts,
whether used or unused, on such date.

 

(b)                    The Company shall pay (i) to the Agent for the account of
the Lenders ratably a letter of credit fee accruing daily on the aggregate
undrawn amount of all outstanding Letters of Credit at a rate per annum equal to
the Euro-Dollar Margin for such day and (ii) to each Issuing Lender for its own
account, a letter of credit fronting fee accruing daily on the aggregate amount
then available for drawing under all Letters of Credit issued by such Issuing
Lender at such rate as may be mutually agreed (and without need of consent or
agreement from any other party) between the Company and such Issuing Lender from
time to time.

 

(c)                     Accrued fees under this Section 2.09 shall be payable
quarterly in arrears on each Quarterly Payment Date, and upon the date of
termination of the Commitments in their entirety (and, if later, the date the
Loans shall be repaid in their entirety).

 

22

--------------------------------------------------------------------------------


 

Section 2.10.  Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least one Domestic Business
Days’ notice to the Agent, (i) terminate the Commitments at any time, if no
Loans or Letter of Credit Liabilities are outstanding at such time or
(ii) ratably (except as otherwise provided in Section 2.20) reduce from time to
time by an aggregate amount of $25,000,000 or any larger multiple thereof, the
aggregate amount of the Commitments in excess of the Total Outstanding Amount. 
Commitments terminated or reduced pursuant to this Section 2.10 may not be
reinstated.

 

Section 2.11.  Scheduled Termination of Commitments.  The Commitments shall
terminate on the Termination Date.

 

Section 2.12.  Optional Prepayments.  (a) Subject in the case of any Euro-Dollar
Loans to Section 2.14, the Company may (i) upon at least one Domestic Business
Day’s notice to the Agent, prepay any Group of Base Rate Loans (or any
Competitive Bid Borrowing bearing interest at the Base Rate pursuant to
Section 8.01(a)) or (ii) upon at least one Euro-Dollar Business Day’s notice to
the Agent, prepay any Group of Euro-Dollar Loans, in each case in whole at any
time, or from time to time in part in amounts aggregating $25,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment.  Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Lenders included in such Group (or Borrowing), except as otherwise provided in
Section 2.20.

 

(b)                    Except as provided in Section 2.12(a), the Company may
not prepay all or any portion of the principal amount of any Competitive Bid
Loan prior to the maturity thereof.

 

(c)                     Upon receipt of a notice of prepayment pursuant to this
Section 2.12, the Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s ratable share (if any) of such prepayment and such
notice shall not thereafter be revocable by the Company.

 

Section 2.13.  General Provisions as to Payments.  (a) The Company shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 12:00 Noon (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Agent at its
address referred to in Section 9.01, without set-off or counterclaim.  The Agent
will promptly distribute to each Lender its ratable share of each such payment
received by the Agent for the account of the Lenders.  Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day.  Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day.  If the date
for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

 

(b)                    Unless the Agent shall have received notice from the
Company prior to the date on which any payment is due to the Lenders hereunder
that the Company will not make such payment in full, the Agent may assume that
the Company has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent that the Company shall not have so made such payment, each
Lender shall repay to the Agent forthwith on demand such amount

 

23

--------------------------------------------------------------------------------


 

distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

 

Section 2.14.  Funding Losses.  If the Company makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or if the Company fails to borrow, prepay,
convert or continue any Fixed Rate Loans after notice has been given to any
Lender in accordance with Section 2.04(a), 2.08(c) or 2.12(c), the Company shall
reimburse each Lender within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Lender shall have delivered to
the Company a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

 

Section 2.15.  Computation of Interest and Fees.  Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

 

Section 2.16.  Regulation D Compensation.  Each Lender may require the Company
to pay, contemporaneously with each payment of interest on the Euro-Dollar
Loans, additional interest on the related Euro-Dollar Loan of such Lender at a
rate per annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable London Interbank Offered Rate divided by (B) one minus
the Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank
Offered Rate.  Any Lender wishing to require payment of such additional interest
(x) shall so notify the Company and the Agent, in which case such additional
interest on the Euro-Dollar Loans of such Lender shall be payable to such Lender
at the place indicated in such notice with respect to each Interest Period
commencing at least three Euro-Dollar Business Days after the giving of such
notice and (y) shall notify the Company at least five Euro-Dollar Business Days
prior to each date on which interest is payable on the Euro-Dollar Loans of the
amount then due it under this Section 2.16.

 

Section 2.17.  [Reserved]

 

Section 2.18.  Letters of Credit.

 

(a)                     Commitment to Issue Letters of Credit.  Subject to the
terms and conditions hereof, each Issuing Lender agrees to issue Letters of
Credit from time to time from and after the Closing Date and before the
Termination Date upon the request of the Company; provided that, immediately
after each Letter of Credit is issued (i) the Total Outstanding Amount shall not
exceed the aggregate amount of the Commitments, (ii) unless otherwise agreed by
the applicable Issuing Lender, the aggregate amount of Letter of Credit
Liabilities attributable to Letters of Credit issued by the applicable Issuing
Lender at such time shall not exceed such Issuing Lender’s Letter of Credit
Commitment and (iii) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $300,000,000.  Upon the date of issuance by an Issuing Lender
of a Letter of Credit, such Issuing Lender shall be deemed, without further
action by any party hereto, to have sold to each Lender, and each Lender shall
be deemed, without further action by any party hereto, to have purchased from
the applicable Issuing Lender, a participation in such Letter of Credit and the
related Letter of Credit Liabilities in the proportion its respective Commitment
bears to the aggregate

 

24

--------------------------------------------------------------------------------


 

Commitments.  If the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Lender relating to any Letters of Credit are not consistent with the terms
and conditions of this Agreement, the terms and conditions of this Agreement
shall control.

 

(b)                    Method for Issuance; Terms; Extensions.

 

(i)                        The Company shall give the applicable Issuing Lender
notice at least three Domestic Business Days (or such shorter notice as may be
acceptable to such Issuing Lender in its discretion) prior to the requested
issuance of a Letter of Credit (or, in the case of renewal or extension, prior
to the applicable Issuing Lender’s deadline for notice of nonextension)
specifying the date such Letter of Credit is to be issued, and describing the
terms of such Letter of Credit and the nature of the transactions to be
supported thereby (such notice, including any such notice given in connection
with the extension of a Letter of Credit, a “Notice of Issuance”).  Upon receipt
of a Notice of Issuance, the applicable Issuing Lender shall promptly notify the
Agent, and the Agent shall promptly notify each Lender of the contents thereof
and of the amount of such Lender’s participation in such Letter of Credit.

 

(ii)                    The obligation of an Issuing Lender to issue a Letter of
Credit shall, in addition to the conditions precedent set forth in Section 3.03
be subject to the conditions precedent that any such Letter of Credit shall be
in such form and contain such terms as shall be reasonably satisfactory to the
applicable Issuing Lender and that the Company shall have executed and delivered
such other customary instruments and agreements relating to such Letter of
Credit as the applicable Issuing Lender shall have reasonably requested.  The
Company shall also pay to the applicable Issuing Lender for its own account
issuance, drawing, amendment, settlement and extension charges, if any, in the
amounts and at the times as agreed between the Company and the applicable
Issuing Lender.

 

(iii)                The extension or renewal of any Letter of Credit shall be
deemed to be an issuance of such Letter of Credit, and if any Letter of Credit
contains a provision pursuant to which it is deemed to be extended unless notice
of termination is given by the applicable Issuing Lender, such Issuing Lender
shall timely give such notice of termination unless it has theretofore timely
received a Notice of Issuance and the other conditions to issuance of a Letter
of Credit have also theretofore been met with respect to such extension.  Each
Letter of Credit shall expire at or before the close of business on a date no
later than the tenth day prior to the end of the Revolving Credit Period.

 

(c)                     Payments; Reimbursement Obligations.

 

(i)                        Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
Issuing Lender shall notify the Agent and the Agent shall promptly notify the
Company and each other Lender as to the amount to be paid as a result of such
demand or drawing and the date such payment is to be made by the applicable
Issuing Lender (the “Payment Date”).  The Company shall be irrevocably and
unconditionally obligated to reimburse the applicable Issuing Lender for any
amounts paid by such Issuing Lender upon any drawing under any Letter of Credit,
without presentment, demand, protest or other formalities of any kind.  Such
reimbursement shall be due on the Domestic Business Day following the date of
receipt by the Company of notice of its obligation to make such payment if such
notice is received by it prior to 10:00 a.m. (New York City time) on such date,
or on the second Domestic Business Day following such date if such notice is
received after 10:00 a.m. (New York City time) on such date; and provided that
if and to the extent any such

 

25

--------------------------------------------------------------------------------


 

reimbursement is not made by the Company in accordance with this clause (i) or
clause (ii) below on the Payment Date, then (irrespective of when notice thereof
is received by the Company), such reimbursement obligation shall bear interest,
payable on demand, for each day from and including the Payment Date to but not
including the date such reimbursement obligation is paid in full at a rate per
annum equal to the rate applicable to Base Rate Loans for such day.

 

(ii)                    If the Commitments remain in effect on the Payment Date,
all such amounts paid by the applicable Issuing Lender and remaining unpaid by
the Company after the date and time required by Section 2.18(c)(i) (a
“Reimbursement Obligation”) shall, if and to the extent that the amount of such
Reimbursement Obligation would be permitted as a Borrowing of a Loan pursuant to
Section 3.03, and unless the Company otherwise instructs the Agent by not less
than one Domestic Business Day’s prior notice, convert automatically to Base
Rate Loans on the date such Reimbursement Obligation arises.  The Agent shall,
on behalf of the Company (which hereby irrevocably directs the Agent so to act
on its behalf), give notice no later than 10:30 a.m. (New York City time) on
such date requesting each Lender to make, and each Lender hereby agrees to make,
a Base Rate Loan, in an amount equal to such Lender’s Applicable Percentage of
the Reimbursement Obligation with respect to which such notice relates.  Each
Lender shall make such Loan available to the Agent at its address specified in
or pursuant to Section 2.08(b)(i) in immediately available funds, not later than
12:00 Noon (New York City time), on the date specified in such notice.  The
Agent shall pay the proceeds of such Loans to the applicable Issuing Lender,
which shall immediately apply such proceeds to repay the Reimbursement
Obligation.

 

(iii)                To the extent the Reimbursement Obligation is not refunded
by a Lender pursuant to clause (ii) above, such Lender will pay to the Agent,
for the account of the applicable Issuing Lender, immediately upon such Issuing
Lender’s demand at any time during the period commencing after such
Reimbursement Obligation arises until reimbursement therefor in full by the
Company, an amount equal to such Lender’s Applicable Percentage of such
Reimbursement Obligation, together with interest on such amount for each day
from the date of the applicable Issuing Lender’s demand for such payment (or, if
such demand is made after 1:00 p.m. (New York City time) on such date, from the
next succeeding Domestic Business Day) to the date of payment by such Lender of
such amount at a rate of interest per annum equal to the Federal Funds Rate for
the first three Domestic Business Days after the date of such demand and
thereafter at a rate per annum equal to the Base Rate for each additional day. 
The applicable Issuing Lender will pay to each Lender ratably all amounts
received from the Company for application in payment of its Reimbursement
Obligations in respect of any Letter of Credit, but only to the extent such
Lender has made payment to the applicable Issuing Lender in respect of such
Letter of Credit pursuant hereto; provided that in the event such payment
received by the applicable Issuing Lender is required to be returned, such
Lender will return to such Issuing Lender any portion thereof previously
distributed to it by such Issuing Lender.

 

(d)                    Obligations Absolute.  The obligations of the Company and
each Lender under subsection (c) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:

 

(i)                        any lack of validity or enforceability of this
Agreement or any Letter of Credit or any document related hereto or thereto;

 

26

--------------------------------------------------------------------------------


 

(ii)                    any amendment or waiver of or any consent to departure
from all or any of the provisions of this Agreement or any Letter of Credit or
any document related hereto or thereto, provided by any party affected thereby;

 

(iii)                the use which may be made of the Letter of Credit by, or
any acts or omission of, a beneficiary of a Letter of Credit (or any Person for
whom the beneficiary may be acting);

 

(iv)                the existence of any claim, set-off, defense or other rights
that the Company may have at any time against a beneficiary of a Letter of
Credit (or any Person for whom the beneficiary may be acting), any Lender
(including any Issuing Lender) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;

 

(v)                    any statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect whatsoever;

 

(vi)                payment under a Letter of Credit against presentation to the
applicable Issuing Lender of documents that do not comply with the terms of such
Letter of Credit;

 

(vii)            any termination of the Commitments prior to, on or after the
Payment Date for any Letter of Credit, whether at the scheduled termination
thereof, by operation of Section 6.01 or otherwise; or

 

(viii)        any other act or omission to act or delay of any kind by any
Lender (including any Issuing Lender), the Agent or any other Person or any
other event or circumstance whatsoever that might, but for the provisions of
this subsection (viii), constitute a legal or equitable discharge of or defense
to the Company’s or the Lender’s obligations hereunder;

 

provided, that this Section 2.18(d) shall not limit the rights of the Company
under Section 2.18(e)(ii).

 

(e)                     Indemnification; Expenses.

 

(i)                        The Company hereby indemnifies and holds harmless
each Lender (including each Issuing Lender) and the Agent from and against any
and all claims, damages, losses, liabilities, costs or expenses which it may
reasonably incur in connection with a Letter of Credit issued pursuant to this
Section 2.18; provided that (x) the Company shall not be required to indemnify
any Lender, or the Agent, for any claims, damages, losses, liabilities, costs or
expenses, to the extent (i) found by a court of competent jurisdiction by final
non-appealable judgment to have been caused by the gross negligence, bad faith
or willful misconduct of such Person or any of its Related Parties or material
breach by such Person or any of its Related Parties of an obligation under this
Agreement or (ii) arising from any dispute solely among Persons indemnified
pursuant to this Section 2.18(e)(i) other than any claims against the Agent in
its capacity as such, and (y) the Company shall not be required to indemnify any
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses
caused by any matter referred to in clause (x) or (y) of Section 2.18(e)(ii). 
This Section 2.18(e) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.

 

(ii)                    None of the Lenders (including an Issuing Lender) nor
the Agent nor any of their officers or directors or employees or agents shall be
liable or responsible, by reason of or in

 

27

--------------------------------------------------------------------------------


 

connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection (d) above; provided that, notwithstanding
Sections 2.18(c) and 2.18(d), the Company shall have a claim for direct and
incidental (but not consequential) damage suffered by it, to the extent
determined by a court of competent jurisdiction by final non-appealable judgment
to have been caused by (x) subject to the following sentence, the applicable
Issuing Lender’s failure to exercise reasonable care in determining whether
documents presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the applicable Issuing Lender’s failure (i) to pay under
any Letter of Credit after the presentation to it of documents strictly
complying with the terms and conditions of the Letter of Credit or (ii) to
otherwise perform its express obligations under any Letter of Credit.  The
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Lender may, in its discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

 

(iii)                Nothing in this subsection (e) is intended to limit the
obligations of the Company under any other provision of this Agreement.  To the
extent the Company does not indemnify an Issuing Lender as required by this
subsection, the Lenders agree to do so ratably in accordance with their
Commitments; provided that the Lenders shall not be required to indemnify any
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses,
to the extent found by a court of competent jurisdiction by final non-appealable
judgment to have been caused by the gross negligence, bad faith or willful
misconduct of such Issuing Lender or any of its Related Parties or material
breach by such Issuing Lender or any of its Related Parties of an obligation
under this Agreement.

 

(f)                      Stop Issuance Notice.  If the Required Lenders
reasonably determine at any time that the conditions set forth in Section 3.03
would not be satisfied in respect of a Borrowing at such time, then the Required
Lenders may request that the Agent issue a “Stop Issuance Notice”, and the Agent
shall promptly issue such notice to each Issuing Lender.  Such Stop Issuance
Notice shall be withdrawn upon a determination by the Required Lenders that the
circumstances giving rise thereto no longer exist.  No Letter of Credit shall be
issued while a Stop Issuance Notice is in effect.  The Required Lenders may
request issuance of a Stop Issuance Notice only if there is a reasonable basis
therefor, and shall consider reasonably and in good faith a request from the
Company for withdrawal of the same on the basis that the conditions in
Section 3.03 are satisfied, provided that the Agent and the Issuing Lenders may
and shall conclusively rely upon any Stop Issuance Notice while it remains in
effect.

 

(g)                     Additional Issuing Lenders.  From time to time, the
Company may, with notice to the Agent, designate as additional Issuing Lenders
one or more Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Lender of any appointment as an Issuing Lender hereunder shall
be evidenced by an instrument, which shall be in a form reasonably satisfactory
to the Company, such Issuing Lender and the Agent, shall set forth the Letter of
Credit Commitment of such Lender and shall be executed by such Lender, the
Company and the Agent and, from and after the effective date of such agreement
(i) such Lender shall have all the rights and obligations of an Issuing Lender
under this Agreement and (ii) references herein to the term “Issuing Lender”
shall be deemed to include such Lender in its capacity as an Issuing Lender.

 

Section 2.19.  Extension Option.  (a) The Termination Date may be extended in
the manner set forth in this Section 2.19 for a period of one year from the
Termination Date then in effect; provided that the Termination Date may only be
extended for two additional one year periods.  If the Company wishes

 

28

--------------------------------------------------------------------------------


 

to request an extension of the Termination Date, the Company shall give written
notice to that effect to the Agent not less than 45 days nor more than 90 days
prior to the Termination Date then in effect, whereupon the Agent shall promptly
notify each of the Lenders of such request.  Each Lender will use its best
efforts to respond to such request, whether affirmatively or negatively, as it
may elect in its sole and absolute discretion, within 30 days of such notice to
the Agent.  If any Lender shall not have responded affirmatively within such
30-day period, such Lender shall be deemed to have rejected the Company’s
proposal to extend its Commitment and only the Commitments of those Lenders
which have responded affirmatively shall be extended, subject to receipt by the
Agent of counterparts of an Extension Agreement in substantially the form of
Exhibit I hereto (the “Extension Agreement”) duly completed and signed by the
Company, the Agent and all of the Lenders which have responded affirmatively. 
No extension of the Commitments pursuant to this Section 2.19 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by Lenders having at least 66 2/3% of the aggregate
amount of the Commitments.

 

(b)                    If any Lender rejects, or is deemed to have rejected, the
Company’s proposal to extend its Commitment, (i) this Agreement shall terminate
on the Termination Date then in effect with respect to such Lender, (ii) the
Company shall pay to such Lender on such Termination Date any amounts due and
payable to such Lender on such date and (iii) the Company may, if it so elects,
designate a Person not theretofore a Lender and acceptable to the Agent to
become a Lender, or agree with an existing Lender that such Lender’s Commitment
shall be increased, provided that any designation or agreement may not increase
the aggregate amount of the Commitments.  Upon execution and delivery by the
Company and such replacement Lender or other Person of an instrument of
assumption in form reasonably satisfactory to the Agent and execution and
delivery of the Extension Agreement pursuant to Section 2.19(a), such existing
Lender shall have a Commitment as therein set forth or such other Person shall
become a Lender with a Commitment as therein set forth and all the rights and
obligations of a Lender with such a Commitment hereunder.  On the date of
termination of any Lender’s Commitment as contemplated by this subsection (b),
the respective participations of the other Lenders in all outstanding Letters of
Credit shall be redetermined on the basis of their respective Commitments after
giving effect to such termination, and the participation therein of the Lender
whose Commitment is terminated shall terminate; provided that the Company shall,
if and to the extent necessary to permit such redetermination of participations
in Letters of Credit within the limits of the Commitments which are not
terminated, prepay on such date a portion of the outstanding Loans, and such
redetermination and termination of participations in outstanding Letters of
Credit shall be conditioned upon its having done so.

 

(c)                     The Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this
Section 2.19.

 

Section 2.20.  Defaulting Lenders; Affected Lenders.

 

(a)                     If any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                        fees shall cease to accrue on the unused portion of
the Commitment of such Defaulting Lender pursuant to Section 2.09(a);

 

(ii)                    the Commitment and Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification permitted to be effected by the Required Lenders pursuant to
Section 9.05);

 

29

--------------------------------------------------------------------------------


 

(iii)       if any Letter of Credit Liabilities exist at the time such Lender
becomes a Defaulting Lender then:

 

(A)        the Letter of Credit Liabilities of such Defaulting Lender shall be
automatically reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that, after
giving effect thereto, the aggregate principal amount of Committed Loans by any
non-Defaulting Lender outstanding at such time plus the aggregate amount of such
non-Defaulting Lender’s Letter of Credit Liabilities at such time shall not
exceed the amount of its Commitment;

 

(B)        if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Company shall within three Domestic Business Days
following notice by the Agent either (x) procure the reduction or termination of
the Defaulting Lender’s Letter of Credit Liabilities (after giving effect to any
partial reallocation pursuant to clause (A) above) or (y) cash collateralize for
the benefit of the applicable Issuing Lenders only the Company’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Liabilities (after
giving effect to any partial reallocation pursuant to clause (A) above) in
accordance with the procedures set forth in Section 6.03 for so long as such
Letter of Credit Liabilities are outstanding;

 

(C)        if the Company cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Liabilities pursuant to clause (B) above, the Company
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.09(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities during the period such Defaulting Lender’s Letter of Credit
Liabilities are cash collateralized;

 

(D)        to the extent that the Letter of Credit Liabilities of the
non-Defaulting Lenders are reallocated pursuant to clause (A) above, then the
letter of credit fees payable to the Lenders pursuant to Section 2.09(b) shall
to the same extent be adjusted in accordance with the reallocation of such
non-Defaulting Lenders’ Applicable Percentages; and

 

(E)         if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is not reallocated, reduced, terminated nor cash collateralized
pursuant to clause (A) or (B) above, then, without prejudice to any rights or
remedies of the Issuing Lenders or any other Person hereunder, all letter of
credit fees payable under Section 2.09(b) with respect to such Defaulting
Lender’s Letter of Credit Liabilities shall be payable to the applicable Issuing
Lenders until and to the extent that such Letter of Credit Liabilities are
reallocated, reduced, terminated and/or cash collateralized; and

 

(iv)       so long as such Lender is a Defaulting Lender, no Issuing Lender
shall be required to issue, extend, renew or increase any Letter of Credit,
unless the Defaulting Lender’s then outstanding Letter of Credit Liabilities
after giving effect thereto will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or prepaid, reduced, terminated and/or cash
collateralized in accordance with Section 2.20(a)(iii), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with
Section 2.20(a)(iii)(A) (and such Defaulting Lender shall not participate
therein).

 

If any Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, the applicable Issuing Lender shall not be
required to issue, extend, renew or increase any Letter of Credit,

 

30

--------------------------------------------------------------------------------


 

unless such Issuing Lender shall have entered into arrangements with the Company
or such Lender, reasonably satisfactory to such Issuing Lender to defease any
risk to such Issuing Lender in respect of such Lender hereunder relating to
Letter of Credit Liabilities.

 

In the event that the Agent, the Company and the Issuing Lenders each agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Letter of Credit Liabilities of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders and such of the Letter of Credit Liabilities and unreimbursed Letter of
Credit Disbursements as the Agent shall determine is necessary in order for such
Lender to hold such Loans and Letter of Credit Liabilities in accordance with
its Applicable Percentage; provided that there shall be no retroactive effect on
fees reallocated pursuant to Section 2.20(a)(iii)(D) and (E).

 

(b)     Notwithstanding any contrary provision in this Agreement, the Company
may (i) (A) prepay, without penalty or premium (but subject to Section 2.14),
the Loans made by an Affected Lender and (B) terminate the Commitment of an
Affected Lender, in each case, (x) without pro rata prepayment of Loans of other
Lenders or pro rata termination of Commitments of other Lenders and (y) upon not
less than two Business Days’ prior notice to the Agent (which will promptly
notify the Lenders thereof) or (ii) replace the Affected Lender in accordance
with Section 8.06(b), it being understood that such prepayment and termination,
or such replacement, will not be deemed to be a waiver or release of any claim
the Company or the Agent may have against such Affected Lender.

 

(c)     Simultaneously with the termination of the Commitment of an Affected
Lender pursuant to clause (b) of this Section 2.20:

 

(i)         the Letter of Credit Liabilities of such Affected Lender shall be
automatically reallocated among the other Lenders (other than Defaulting
Lenders) in accordance with their respective Applicable Percentages but only to
the extent that, after giving effect thereto, the aggregate principal amount of
Committed Loans by any non-Affected Lender outstanding at such time plus the
aggregate amount of such non-Affected Lender’s Letter of Credit Liabilities at
such time shall not exceed the amount of its Commitment; and

 

(ii)        if the reallocation described in clause (i) cannot be effected, such
Commitment termination shall not be effective unless the Company, at its option,
shall have cash collateralized the amount of the Letter of Credit Liabilities of
such Affected Lender that has not been reallocated to the other Lenders pursuant
to clause (i).

 

(iii)       Upon (and subject to) such reallocation and cash collateralization,
the participating interest of the Affected Lender in any outstanding Letters of
Credit shall terminate.

 

(d)     Nothing in this Section 2.20 shall affect any rights or remedies the
Company may have against any Defaulting Lender.

 

ARTICLE 3
CONDITIONS

 

Section 3.01.  [Reserved].

 

Section 3.02.  Conditions Precedent to Closing Date.  The Closing Date shall
occur on the date that each of the following conditions shall have been
satisfied (or waived in accordance with Section 9.05):

 

31

--------------------------------------------------------------------------------


 

(a)     receipt by the Agent of counterparts hereof signed by each of the
parties hereto (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party);

 

(b)     receipt by the Agent of a certificate, dated the Closing Date and signed
by a duly authorized officer of the Company, certifying that (i) immediately
before and after the Closing Date, no Default shall have occurred and be
continuing and (ii) the representations and warranties of the Company contained
in this Agreement shall be true on and as of the Closing Date;

 

(c)     receipt by the Agent of all documents the Agent may reasonably request
relating to the existence and good standing of the Company, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto, all in form and substance satisfactory to the Agent;

 

(d)     receipt by the Agent of all documentation and other information required
by regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act;

 

(e)     receipt by the Agent and the Arrangers of all fees, reasonable
out-of-pocket expenses and other compensation due and payable under this
Agreement, the Commitment Letter or the Fee Letters, including to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder or thereunder; and

 

(f)      receipt by the Agent of (i) an opinion of the General Counsel of the
Company, covering such matters as the Agent may reasonably request and (ii) an
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Company,
covering such matters as the Agent may reasonably request.

 

The Agent shall promptly notify the Company, the Lenders and the Issuing Lenders
of the Closing Date, and such notice shall be conclusive and binding on all
parties hereto.

 

Section 3.03.  Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
an Issuing Lender to issue (or renew or extend the term of) any Letter of Credit
is subject to the satisfaction of the following conditions:

 

(a)     the Closing Date shall have occurred;

 

(b)     receipt by the Agent of (i) a Notice of Borrowing as required by
Section 2.02 or 2.03, as the case may be or (ii) a Notice of Issuance as
required by Section 2.18(b);

 

(c)     the fact that, immediately after such Borrowing or issuance (or renewal
or extension), the Total Outstanding Amount will not exceed the aggregate amount
of the Commitments and the aggregate amount of the Letter of Credit Liabilities
shall not exceed $300,000,000;

 

(d)     the fact that, immediately before and after such Borrowing or issuance,
no Default shall have occurred and be continuing; and

 

(e)     the fact that the representations and warranties of the Company
contained in this Agreement (other than the representations and warranties set
forth in Sections 4.04, 4.05 and 4.06, which are made only as of the Closing
Date) shall be true on and as of the date of such Borrowing or issuance.

 

32

--------------------------------------------------------------------------------


 

Each Borrowing or issuance of any Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company on the date of such Borrowing or
issuance as to the facts specified in clauses (d) and (e) of this Section 3.03.

 

Section 3.04. Existing Credit Agreements.

 

(a)     The Company and each of the Lenders that is also a party to the Existing
5-Year Credit Agreement (such Lenders comprising the “Required Banks” as defined
in the Existing 5-Year Credit Agreement) agree as follows:

 

(i)         The “Commitments” (as defined in the Existing 5-Year Credit
Agreement) shall terminate in their entirety on the Closing Date, unless such
Commitments have earlier terminated in accordance with the terms of the Existing
5-Year Credit Agreement;

 

(ii)        Any requirement of notice of such termination of Commitments and
prepayment of loans pursuant to Sections 2.10 and 2.12 of the Existing 5-Year
Credit Agreement is hereby waived; and

 

(iii)       After the Closing Date, the Company shall have no further
obligations under the Existing 5-Year Credit Agreement, except for (i) payment
obligations accrued as of the Closing Date and not discharged on such date and
(ii) contingent payment obligations thereafter arising under Sections 8.03, 8.04
and 9.03 thereof.

 

(b)     The Company and each of the Lenders that is also a party to the Existing
364-Day Credit Agreement (such Lenders comprising the “Required Banks” as
defined in the Existing 364-Day Credit Agreement) agree as follows:

 

(i)         The “Commitments” (as defined in the Existing 364-Day Credit
Agreement) shall terminate in their entirety on the Closing Date, unless such
Commitments have earlier terminated in accordance with the terms of the Existing
364-Day Credit Agreement;

 

(ii)        Any requirement of notice of such termination of Commitments and
prepayment of loans pursuant to Sections 2.10 and 2.12 of the Existing 364-Day
Credit Agreement is hereby waived; and

 

(iii)       After the Closing Date, the Company shall have no further
obligations under the Existing 364-Day Credit Agreement, except for (i) payment
obligations accrued as of the Closing Date and not discharged on such date and
(ii) contingent payment obligations thereafter arising under Sections 8.03, 8.04
and 9.03 thereof.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

Section 4.01.  Corporate Existence and Power.  The Company (i) is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware, and (ii) has all corporate powers and will have on and as of the
Closing Date all governmental licenses, authorizations, consents and approvals
required to carry on its business, except to the extent the failure to have any
such licenses, authorizations, consents or approvals does not have, and would
not reasonably be expected to have, a

 

33

--------------------------------------------------------------------------------


 

material adverse effect on the business or consolidated financial position of
the Company and its Consolidated Subsidiaries, considered as a whole.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Company of this Agreement and the
Notes (i) are within the Company’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) require no action by or in
respect of, or filing with, any Governmental Authority, (iv) do not contravene
any provision (x) of applicable law or regulation or (y) of the certificate of
incorporation or by-laws of the Company and (v) do not contravene, or constitute
a default under, any debt instrument known to the Company to be binding upon it,
except with respect to clauses (iii), (iv)(x) and (v), to the extent such
failure does not have, and would not reasonably be expected to have, a material
adverse effect on the business or consolidated financial position of the Company
and its Consolidated Subsidiaries, considered as a whole.

 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Company and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Company, in each case enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium, reorganization and other
similar laws of general application affecting creditors’ rights and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 4.04.  Financial Information.  (a) The Company has furnished to the
Agent the consolidated balance sheet and the related consolidated statement of
income, stockholder’s equity and cash flows of the Company as of September 30,
2016, September 30, 2015 and September 30, 2014 for the fiscal years then ended,
in each case reported on by independent public accountants.  Such financial
statements of the Company referred to in subsection (a) of this Section 4.04
fairly present, in all material respects, in conformity with GAAP, the financial
position of the Company as of such dates and its results of operations and cash
flows for such fiscal years.

 

(b)     The Company has furnished to the Agent the unaudited consolidated
balance sheet and the related unaudited consolidated statements of income and
cash flows of the Company for each fiscal quarter subsequent to September 30,
2016 and ended at least 45 days prior to the Closing Date, as applicable. Such
financial statements of the Company fairly present, in all material respects, in
conformity with GAAP applied on a basis consistent with the financial statements
referred to in subsection (a) of this Section 4.04, the financial position of
the Company as of such dates and their results of operations and cash flows for
such three month period (subject to the absence of footnotes and normal year-end
adjustments).

 

(c)     There has been no material adverse change in the financial condition,
business or operations of the Company since September 30, 2016, unless and to
the extent disclosed in the Company’s quarterly reports on Form 10-Q, as filed
with the Commission.

 

Section 4.05.  Litigation.  Except as disclosed in the Company’s annual report
for 2016 on Form 10-K and any subsequent quarterly report on Form 10-Q filed by
the Company with the Commission prior to the Closing Date, there is no action,
suit or proceeding pending against, or to the knowledge of the Company any
pending investigation or threatened suit, proceeding or investigation against or
affecting, the Company or any of its Subsidiaries before any court or arbitrator
or any Governmental Authority, in which there is a reasonable probability of an
adverse decision which would reasonably be expected to materially adversely
affect the business or consolidated financial position of the Company and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of this Agreement or the Notes.

 

34

--------------------------------------------------------------------------------


 

Section 4.06.  Environmental Matters.  Expenditures by the Company and its
Consolidated Subsidiaries for environmental capital investment and remediation
necessary to comply with present Environmental Laws and other expenditures for
the resolution of existing environmental claims known to the Company are not
expected by management of the Company to have a material adverse effect on the
financial condition, business or operations of the Company and its Consolidated
Subsidiaries, taken as a whole.

 

Section 4.07.  Investment Company Act.  The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.08.  Compliance with Certain Laws.  The Company and its Subsidiaries
are in compliance, in all material respects, with (a) sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the U.S. State Department, the United Nations Security Council, the
European Union and Her Majesty’s Treasury (collectively, “Sanctions”), (b) all
applicable anti-money laundering and counter-terrorist financing laws and
regulations, including applicable provisions of the Bank Secrecy Act, as amended
by Title III of the Patriot Act and (c) the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) and all other applicable
anti-corruption laws.  None of the Company or any of its Subsidiaries nor any
director or officer thereof, nor, to the knowledge of the Company, any employee,
agent, or affiliate of the Company or its Subsidiaries (i) is, or is controlled
or 50% or more owned by one or more Persons that are, listed on any
Sanctions-related list of designated Persons or (ii) has a place of business, is
organized or resides in a country, region or territory that is the subject of
comprehensive Sanctions (currently Crimea, Cuba, Iran, North Korea, Sudan, and
Syria) (a “Sanctioned Country”), in the case of clause (ii), except to the
extent licensed or otherwise authorized under U.S. law (such Persons described
in clauses (i) and (ii) hereof, “Sanctioned Persons”).  The Company and its
Subsidiaries have instituted and maintain policies and procedures reasonably
designed to ensure compliance with Sanctions and applicable anti-corruption
laws.

 

ARTICLE 5
COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any Loan or Letter of Credit remains outstanding or any amount payable hereunder
remains unpaid:

 

Section 5.01.  Information.  The Company will deliver to each of the Lenders:

 

(a)     within 120 days after the end of each fiscal year of the Company, the
Company’s Annual Report to Shareowners and annual report on Form 10-K for such
fiscal year, as filed with the Commission;

 

(b)     within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, the Company’s quarterly report on Form 10-Q for such
fiscal quarter, as filed with the Commission;

 

(c)     simultaneously with the delivery of each set of financial statements
referred to in clause (a) or (b), a certificate of the chief financial officer,
the treasurer or the controller of the Company (i) stating whether any Default
exists on the date of such financial statements and (ii) setting forth a
calculation of compliance with the covenant contained in Section 5.05;

 

(d)     within 10 days after the chief financial officer, the treasurer or the
controller of the Company obtains knowledge of any Default, if such Default is
then continuing, a certificate of the chief financial officer, the treasurer or
the controller of the Company setting forth the details thereof;

 

35

--------------------------------------------------------------------------------


 

(e)     promptly upon the filing thereof, copies of all reports on Form 8-K (or
its equivalent) which the Company shall have filed with the Commission; and

 

(f)      from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request.

 

Any of the delivery requirements relating to financial information or other
reports set forth in this Section 5.01 may be satisfied, and no additional
delivery shall be required hereunder with respect thereto, to the extent that
such information or report is publicly available via the Commission’s EDGAR
system or another publicly available reporting system or website accessible by
the Agent and the Lenders and the Company has advised the Agent of the filing or
posting thereof.

 

Section 5.02.  Maintenance of Existence.  The Company will preserve, renew and
keep in full force and effect its corporate existence and its rights, privileges
and franchises necessary or desirable in the normal conduct of business, except,
with respect to such rights, privileges and franchises, to the extent any
failure to do so would not reasonably be expected to result in a material
adverse effect on the business or consolidated financial position of the Company
and its Consolidated Subsidiaries, considered as a whole; provided that nothing
in this Section 5.02 shall prohibit a merger or consolidation permitted by
Section 5.06.

 

Section 5.03.  Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where (a) the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (b) non-compliance would not, in the reasonable
judgment of the Company, have a material adverse effect on the financial
condition, business or operations of the Company and its Consolidated
Subsidiaries, considered as a whole.

 

Section 5.04.  Use of Proceeds.  (a) Letters of Credit issued under this
Agreement and the proceeds of the Loans made under this Agreement will be used
by the Company for its general corporate purposes.  None of such proceeds will
be used in violation of Regulation T, U or X.

 

(b)     None of the Company or any of its Subsidiaries will directly or (to the
Company’s knowledge) indirectly use the proceeds of the Loans or otherwise make
available such proceeds to any Person, for the purpose of financing activities
or businesses of or with any Person, that is, at the time of such financing, a
Sanctioned Person, or in any country, region or territory that is, at the time
of such financing, a Sanctioned Country, in each case except to the extent
permissible for a Person required to comply with Sanctions.  No part of the
proceeds of the Loans shall be used by the Company, directly or (to the
Company’s knowledge) indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption laws.

 

Section 5.05.  Debt to Capitalization.  The Debt to Total Capitalization Ratio
will at no time exceed (i) at any time prior to the Stepdown Date (as defined
below), 68% and (ii) at any time on or after the Stepdown Date, 65%.  As used
above, the “Stepdown Date” means the earlier of (x) the date that is 45 days
following the day (if any) upon which the Acquisition Agreement is terminated in
accordance with the terms thereof and (y) the last day of the fourth full fiscal
quarter following the closing of the Acquisition (if any).

 

36

--------------------------------------------------------------------------------


 

Section 5.06.  Mergers, Consolidations and Sales of Assets.  (a) The Company
shall not consolidate with or merge into any other corporation or convey or
transfer its properties and assets substantially as an entirety to any Person,
unless

 

(i)         the corporation formed by such consolidation or into which the
Company is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Company substantially as an entirety shall be a
corporation organized and existing under the laws of the United States or any
State or the District of Columbia, and shall expressly assume, in form
satisfactory to the Agent, the due and punctual payment of the principal of and
interest, if any, on all the Loans and the performance of every covenant of this
Agreement on the part of the Company to be performed or observed;

 

(ii)        immediately after giving effect to such transaction, no Default
shall have occurred and be continuing; and

 

(iii)       the Company shall have delivered to the Agent a certificate of a
duly authorized officer of the Company and an opinion of legal counsel to the
Company (which shall be reasonably acceptable to the Agent), each stating that
such consolidation, merger, conveyance or transfer complies with this
Section 5.06(a) and that all conditions precedent herein provided for relating
to such transaction have been complied with.

 

(b)     Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company substantially as an entirety in accordance
with Section 5.06(a), the successor corporation formed by such consolidation or
into which the Company is merged or to which such conveyance or transfer is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Company under this Agreement with the same effect as if such successor
corporation had been named as the Company herein, and thereafter the predecessor
corporation shall be relieved of all obligations and covenants under this
Agreement and the Notes and may be liquidated and dissolved.

 

(c)     If, upon any consolidation or merger of the Company with or into any
corporation, or upon the conveyance or transfer by the Company of its properties
and assets substantially as an entirety in accordance with Section 5.06(a) to
any Person, any Principal Property owned by the Company or a Restricted
Subsidiary immediately prior thereto would thereupon become subject to any Lien
not permitted by Section 5.07, the Company will, prior to such consolidation,
merger, conveyance or transfer, secure the obligations of the Company hereunder
(equally and ratably with any other Debt of the Company then entitled to be so
secured) by a direct Lien on such Principal Property, together with any other
properties and assets of the Company or of any such Restricted Subsidiary,
whichever shall be the owner of any such Principal Property, which would
thereupon become subject to any such Lien, prior to all Liens other than any
theretofore existing thereon.

 

Section 5.07.  Limitations on Liens.  The Company shall not at any time create,
incur, assume or suffer to exist, and shall not cause, suffer or permit a
Restricted Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt without making effective provision (and the Company covenants that in such
case it will make or cause to be made effective provision) whereby the
obligations of the Company hereunder shall be secured equally and ratably with
such Secured Debt, so long as such Secured Debt shall exist; provided, however,
that this Section 5.07 shall not prevent any of the following:

 

(a)     (i) any Lien on any property hereafter acquired (including acquisition
through merger or consolidation) or constructed by the Company or a Restricted
Subsidiary and created contemporaneously with, or within twelve months after,
such acquisition or the completion of construction to secure or provide for the
payment of all or any part of the purchase price of such property or the cost of

 

37

--------------------------------------------------------------------------------


 

construction thereof, as the case may be; (ii) any mortgage on property
(including any unimproved portion of partially improved property) of the Company
or a Restricted Subsidiary created within twelve months of completion of
construction of a new plant or plants on such property to secure all or part of
the cost of such construction; or (iii) the acquisition of property subject to
any Lien upon such property existing at the time of acquisition thereof, whether
or not assumed by the Company or such Restricted Subsidiary;

 

(b)     Liens on capital stock hereafter acquired by the Company or any
Restricted Subsidiary existing at the time of the acquisition thereof; provided
that the aggregate cost to the Company and its Restricted Subsidiaries of all
capital stock subject to such Liens does not exceed 10% of Shareowners’ Equity;

 

(c)     any Lien securing Debt of a corporation which is a successor to the
Company to the extent permitted by Section 5.06; or securing Debt of a
Restricted Subsidiary outstanding at the time it became a Restricted Subsidiary;
or securing Debt of any Person outstanding at the time it is merged with, or all
or substantially all of its properties are acquired by, the Company or any
Restricted Subsidiary; provided that such Lien does not extend to any other
properties of the Company or any Restricted Subsidiary; or existing on the
property or on the outstanding shares or Debt of a corporation at the time it
becomes a Restricted Subsidiary; or created, incurred or assumed in connection
with any industrial revenue bond, pollution control bond or similar financing
arrangement between the Company or any Restricted Subsidiary and any Federal,
State or municipal government or other governmental body or agency;

 

(d)     any Lien created in connection with any extension, renewal or refunding
(or successive extensions, renewals or refundings), in whole or in part, of any
Debt secured by a Lien permitted by the foregoing provisions of this
Section 5.07 upon the same property theretofore subject thereto (plus
improvements on such property); provided that the amount of such Debt
outstanding at that time shall not be increased;

 

(e)     Liens or deposits made in connection with contracts (which term includes
subcontracts under such contracts) with or made at the request of the United
States or any department or agency thereof, insofar as such Liens or deposits
relate to property manufactured, installed or constructed by or to be supplied
by, or property furnished to, the Company or a Restricted Subsidiary pursuant
to, or to enable the performance of, such contracts, or property the
manufacture, installation, construction or acquisition of which is financed
pursuant to, or to enable the performance of, such contracts; or deposits or
Liens, made pursuant to such contracts, of or upon moneys advanced or paid
pursuant to, or in accordance with the provisions of, such contracts, or of or
upon any materials or supplies acquired for the purpose of the performance of
such contracts; or the assignment or pledge, to the extent permitted by law, of
the right, title and interest of the Company or a Restricted Subsidiary in and
to any such contract, or in and to any payments due or to become due thereunder,
to secure Debt incurred for funds or other property supplied, constructed or
installed for or in connection with the performance by the Company or such
Restricted Subsidiary of its obligations under such contracts;

 

(f)      mechanics’, materialmen’s, carriers’ or other like Liens, and pledges
or deposits made in the ordinary course of business to obtain the release of any
such Liens or the release of property in the possession of a common carrier;
good faith deposits in connection with tenders, leases of real estate or bids or
contracts (other than contracts involving the borrowing of money); pledges or
deposits to secure public or statutory obligations; deposits to secure (or in
lieu of) surety, stay, appeal or customs bonds; and deposits to secure the
payment of taxes, assessments, customs duties or other similar charges;

 

(g)     any Lien arising by reason of deposits with, or the giving of any form
of security to, any governmental agency or any body created or approved by law
or governmental regulation, which is

 

38

--------------------------------------------------------------------------------


 

required by law or governmental regulation as a condition to the transaction of
any business, or the exercise of any privilege or license, or to enable the
Company or a Restricted Subsidiary to maintain self-insurance or to participate
in any arrangements established by law to cover any insurance risks or in
connection with workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters;

 

(h)     any Liens for taxes, assessments or other governmental charges or levies
not at the time due, or the validity of which is being contested in good faith;

 

(i)      judgment Liens, so long as the finality of such judgment is being
contested in good faith and execution thereon is stayed;

 

(j)      easements or similar encumbrances, the existence of which does not
impair the use of the property subject thereto for the purposes for which it is
held or was acquired;

 

(k)     the landlord’s interest under any lease of property;

 

(l)      leases granted to others in the ordinary course of business;

 

(m)    Sale and Lease-Back Transactions to the extent permitted by Section 5.08;
and

 

(n)     contracts for the manufacture, construction, installation or supply of
property, products or services providing for a Lien upon advance, progress or
partial payments made pursuant to such contracts and upon any material or
supplies acquired, manufactured, constructed, installed or supplied in
connection with the performance of such contracts to secure such advance,
progress or partial payments.

 

Notwithstanding the foregoing provisions of this Section 5.07, the Company and
any one or more Restricted Subsidiaries may create, incur, assume or suffer to
exist Secured Debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other Secured Debt
of the Company and its Restricted Subsidiaries which would otherwise be subject
to the foregoing restrictions (not including Secured Debt permitted under
clauses (a) through (n) above) and the aggregate value of the Sale and
Lease-Back Transactions (as defined in Section 5.08) in existence at such time
(not including Sale and Lease-Back Transactions the proceeds of which have been
or will be applied in accordance with clause (ii) of Section 5.08), does not at
the time exceed 10% of Shareowners’ Equity.

 

Section 5.08.  Limitations on Sale and Lease-Back.  The Company will not, and
will not permit any Restricted Subsidiary to, sell or transfer (except to the
Company or one or more Restricted Subsidiaries, or both) any Principal Property
owned by it and which has been in full operation for more than 180 days prior to
such sale or transfer with the intention (a) of taking back a lease on such
property, except a lease for a temporary period (not exceeding 36 months) and
(b) that the use by the Company or such Restricted Subsidiary of such property
will be discontinued on or before the expiration of the term of such lease (any
such transaction being herein referred to as a “Sale and Lease-Back
Transaction”), unless:

 

(i)      the Company or such Restricted Subsidiary would be entitled, pursuant
to the provisions of Section 5.07 hereof, to incur Secured Debt equal in amount
to the amount realized or to be realized upon such sale or transfer secured by a
mortgage on the property to be leased without equally and ratably securing the
Loans; or

 

(ii)     the Company or a Restricted Subsidiary shall, within 180 days of the
effective date of any such transaction, apply an amount equal to the value of
the property so leased (x) to the retirement (other

 

39

--------------------------------------------------------------------------------


 

than any mandatory retirement) of Consolidated Funded Debt or Debt then
outstanding of the Company or any Restricted Subsidiary that was Funded Debt at
the time it was created (other than Consolidated Funded Debt or such other Debt
owned by the Company or any Restricted Subsidiary) or (y) to the purchase of
Principal Property having a value at least equal to the value of such property;
provided, however, that the amount to be so applied pursuant to the preceding
clause (x) or (y) shall be reduced by (A) the principal amount of any Loans
repaid within 180 days of the effective date of any such transaction and (B) the
principal amount of Consolidated Funded Debt or Debt that was Funded Debt at the
time it was created (other than Loans) retired by the Company or a Restricted
Subsidiary within 180 days of the effective date of any such transaction; or

 

(iii)    the Sale and Lease-Back Transaction involved was an industrial revenue
bond, pollution control bond or similar financing arrangement between the
Company or any Restricted Subsidiary and any Federal, State or municipal
government or other governmental body or agency.

 

The term “value” shall mean, with respect to a Sale and Lease-Back Transaction,
as of any particular time, the amount equal to the greater of  (x) the net
proceeds of the sale of the property leased pursuant to such Sale and Lease-Back
Transaction or (y) the fair value of such property at the time of entering into
such Sale and Lease-Back Transaction, as determined by the board of directors of
the Company (or a duly authorized committee thereof), in either case divided
first by the number of full years of the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.

 

Section 5.09.  Limitations on Change in Subsidiary Status.  The Company may
designate any Subsidiary as an Unrestricted Subsidiary or as a Restricted
Subsidiary, subject to the provisions set forth below:

 

(a)     the Company will not permit any Subsidiary to be designated as an
Unrestricted Subsidiary unless at the time of such designation the Subsidiary so
designated does not own, directly or indirectly, any capital stock of any
Restricted Subsidiary or any Funded Debt or Secured Debt of the Company or any
Restricted Subsidiary;

 

(b)     the Company will not permit any Restricted Subsidiary to be designated
as, or otherwise to become, an Unrestricted Subsidiary unless immediately after
such Restricted Subsidiary becomes an Unrestricted Subsidiary, no Default shall
exist;

 

(c)     the Company will not permit any Unrestricted Subsidiary to be designated
as a Restricted Subsidiary unless immediately after such Unrestricted Subsidiary
becomes a Restricted Subsidiary, no Default shall exist; and

 

(d)     promptly after the designation of any Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary, there shall be filed with the Agent, a
certificate of a duly authorized officer of the Company stating that the
provisions of this Section 5.09 have been complied with in connection with such
designation.

 

ARTICLE 6
DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

40

--------------------------------------------------------------------------------


 

(a)     the Company shall fail to pay when due any principal of any Loan or
Reimbursement Obligation, or shall fail to pay within 10 days of the due date
thereof any interest on any Loan, any fees or any other amount payable
hereunder;

 

(b)     the Company shall fail to observe or perform any covenant or agreement
contained in Article 5 for 90 days after notice thereof has been given to the
Company by the Agent at the request of any Lender;

 

(c)     any representation or warranty made by the Company (i) in Article 4 or
(ii) pursuant to Section 3.03 on the date of any Borrowing shall prove to have
been incorrect in any material respect when made (or deemed made);

 

(d)     the Company or any of its Subsidiaries shall fail to pay the principal
of or interest on Material Debt when due, or within any applicable grace period,
in accordance with the instrument or agreement under which the same was created;

 

(e)     any event or condition shall occur (including failure to pay principal
or interest) which results in the acceleration of the maturity of Material Debt,
other than (i) Debt that becomes due as a result of the voluntary transfer of
assets securing such Debt and (ii) prepayments of Debt which are mandatory under
the terms of the documentation governing such Debt by reason of the receipt of
net cash proceeds of other Debt, of dispositions (including, without limitation,
as the result of casualty events and governmental takings) or of equity
issuances or by reason of excess cash flow;

 

(f)      the entry of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Company in an involuntary case
under the Federal bankruptcy laws, as now constituted or hereafter amended, or
any other applicable Federal or State bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
90 consecutive days; or

 

(g)     the commencement by the Company of a voluntary case under the Federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or the
consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Company or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action;

 

then, and in every such event, the Agent shall (i) if requested by Lenders
having more than 50% in aggregate amount of the Commitments, by notice to the
Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Lenders holding more than 50% in aggregate principal amount
of the Loans, by notice to the Company declare the Loans (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; provided that in the case of any
of the Events of Default specified in clause (f) or (g) above, without any
notice to the Company or any other act by the Agent or the Lenders, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.

 

41

--------------------------------------------------------------------------------


 

Section 6.02.  Notice of Default.  The Agent shall give notice to the Company
under Section 6.01(b) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

 

Section 6.03.  Cash Cover.  The Company agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Agent upon the instruction of
the Lenders having more than 50% of the Letter of Credit Liabilities, pay to the
Agent an amount in immediately available funds (which funds shall be held as
collateral pursuant to arrangements satisfactory to the Agent) equal to the
aggregate amount available for drawing under all Letters of Credit outstanding
at such time, provided that, upon the occurrence of any Event of  Default
specified in Section 6.01(f) or 6.01(g) with respect to the Company, the Company
shall pay such amount forthwith without any notice or demand or any other act by
the Agent or the Lenders.

 

ARTICLE 7
THE AGENT

 

Section 7.01.  Appointment and Authorization.  Each Lender irrevocably appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the Notes as are delegated to the
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.  Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agents or Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Lender or an Issuing Lender hereunder.

 

Section 7.02.  Agent and Affiliates.  JPMorgan Chase Bank, N.A., in its capacity
as a Lender, shall have the same rights and powers under this Agreement as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Agent, and JPMorgan Chase Bank, N.A. and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Company or any Subsidiary or affiliate of the Company as if it were not the
Agent hereunder.

 

Section 7.03.  Action by Agent.  The obligations of the Agent hereunder are only
those expressly set forth herein.  Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

 

Section 7.04.  Consultation with Experts.  The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

Section 7.05.  Liability of Agent.   Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or not taken by it in connection herewith (a) with
the consent or at the request of the Required Lenders or, when expressly
required hereby, all the Lenders or (b) in the absence of its own gross
negligence or willful misconduct.  Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing or issuance of a Letter of Credit hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith.  The Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may

 

42

--------------------------------------------------------------------------------


 

be a bank wire, telex, facsimile transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment, indemnify the Agent and any Issuing Lender, their affiliates and
their respective directors, officers, agents and employees, to the extent acting
on behalf of the Agent or any Issuing Lender and to the extent not reimbursed by
the Company, against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitee’s gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement, any Letter of
Credit or any action taken or omitted by such indemnitees hereunder or
thereunder.

 

Section 7.07.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

Section 7.08.  Successor Agent.  The Agent may resign at any time by giving 30
days’ notice thereof to the Lenders and the Company.  Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent gives
notice of resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized or licensed under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $50,000,000.  Upon the acceptance of its
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent.  In addition and without any obligation on the part of the
retiring Agent to appoint, on behalf of the Lenders, a successor Agent, the
retiring Agent may at any time following the occurrence of an Agent Resignation
Event and upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation,
which effective date shall be no earlier than three Domestic Business Days after
the date of such notice.  Upon the resignation effective date established in
such notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and the retiring Agent shall be discharged from its duties and
obligations as Agent hereunder.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article 7 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent.

 

Section 7.09.  Agent’s Fee.  The Company shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and the Agent.

 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Fixed Rate Loans:

 

(a)     the Agent determines that (i) deposits in dollars (in the applicable
amounts) are not generally available in the relevant market for such Interest
Period or (ii) reasonable means do not exist for ascertaining the Euro-Dollar
Rate, or

 

43

--------------------------------------------------------------------------------


 

(b)     in the case of Euro-Dollar Loans, Lenders having 50% or more of the
aggregate amount of the Commitments advise the Agent that the London Interbank
Offered Rate as determined by the Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Euro-Dollar Loans for such Interest
Period,

 

the Agent shall forthwith give notice thereof to the Company and the Lenders,
whereupon until the Agent notifies the Company that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto.  Unless the Company notifies the Agent at
least two Domestic Business Days before the date of any Fixed Rate Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, (i) if such Fixed Rate Borrowing is a Euro-Dollar
Borrowing, such Borrowing shall instead be made as a Base Rate Borrowing and
(ii) if such Fixed Rate Borrowing is a Competitive Bid LIBOR Borrowing, the
Competitive Bid LIBOR Loans comprising such Borrowing shall bear interest for
each day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Base Rate for such day.

 

Section 8.02.  Illegality.  (a) If a Change in Law shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Lender shall so notify the Agent, the
Agent shall forthwith give notice thereof to the other Lenders and the Company,
whereupon until such Lender notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans, shall be
suspended.  Before giving any notice to the Agent pursuant to this Section 8.02,
such Lender shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(b)     If such notice is given, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Lender may lawfully continue to maintain and fund such Loan as a Euro-Dollar
Loan to such day or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to
such day.  Interest and principal on any such Base Rate Loan shall be payable on
the same dates as, and on a pro rata basis with, the interest and principal
payable on the related Euro-Dollar Loans of the other Lenders.

 

Section 8.03.  Increased Cost and Reduced Return.  (a) If a Change in Law shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Euro-Dollar Loan any such requirement
included in an applicable Euro-Dollar Reserve Percentage), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit (including letters of credit and participations
therein) extended by, any Lender (or its Applicable Lending Office) or any
Issuing Lender or shall impose on any Lender (or its Applicable Lending Office)
or any Issuing Lender or on the London interbank market any other condition
affecting its Fixed Rate Loans, the Letters of Credit, its Note or its
obligation to make Fixed Rate Loans or its obligations hereunder in respect of
Letters of Credit and the result of any of the foregoing is to increase the cost
to such Lender (or its Applicable Lending Office) or such Issuing Lender of
making or maintaining any Fixed Rate Loan or of issuing or participating in any
Letters of Credit, or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) or such Issuing Lender under this
Agreement or under its Note with respect thereto, by an amount deemed by such
Lender or Issuing

 

44

--------------------------------------------------------------------------------


 

Lender to be material, then, so long as such Lender or Issuing Lender generally
requires similar obligors under other credit facilities of this type made
available by such Lender or such Issuing Lender to similarly so compensate such
Lender or such Issuing Lender, within 15 days after demand by such Lender or
Issuing Lender (with a copy to the Agent), the Company shall pay to such Lender
or Issuing Lender such additional amount or amounts as will compensate such
Lender or Issuing Lender for such increased cost or reduction.

 

(b)     If any Lender shall have determined that a Change in Law has or would
have the effect of reducing the rate of return on capital of such Lender (or its
Parent) as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender (or its Parent) could have achieved but for such Change
in Law (taking into consideration its policies with respect to capital adequacy
or liquidity requirements) by an amount deemed by such Lender to be material,
then from time to time, so long as such Lender generally requires similar
obligors under other credit facilities of this type made available by such
Lender to similarly so compensate such Lender, within 15 days after demand by
such Lender (with a copy to the Agent), the Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender (or its Parent)
for such reduction.

 

(c)     If a Change in Law shall subject any Lender or Issuing Lender to any
taxes (other than Indemnified Taxes and Taxes described in clauses (a) through
(e) of the definition of Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations hereunder, or its deposits,
reserves, other liabilities or capital attributable thereto, and the result
shall be to increase the cost to such Lender or Issuing Lender of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or Issuing Lender of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Lender hereunder (whether of
principal, interest or otherwise), then, so long as such Lender or Issuing
Lender generally requires similar obligors under other credit facilities of this
type made available by such Lender or such Issuing Lender to similarly so
compensate such Lender or such Issuing Lender, within 15 days after demand by
such Lender or Issuing Lender (with a copy to the Agent), the Company will pay
to such Lender or Issuing Lender such additional amount or amounts as will
compensate such Lender or Issuing Lender for such additional costs incurred or
reduction suffered.

 

(d)     Each Lender or Issuing Lender will promptly notify the Company and the
Agent of any event of which it has knowledge, occurring after the Closing Date,
which will entitle such Lender or Issuing Lender to compensation pursuant to
this Section 8.03 and will designate a different Applicable Lending Office if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole judgment of such Lender or Issuing
Lender, be otherwise disadvantageous to such Lender or Issuing Lender.  A
certificate of any Lender or Issuing Lender claiming compensation under this
Section 8.03 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender or Issuing Lender may use any reasonable averaging and
attribution methods.  Notwithstanding the foregoing subsections of this
Section 8.03, the Company shall only be obligated to compensate any Lender or
Issuing Lender for any amount arising or accruing during (i) any time or period
commencing not more than 90 days prior to the date on which such Lender or
Issuing Lender notifies the Agent and the Company that it proposes to demand
such compensation and identifies to the Agent and the Company the statute,
regulation or other basis upon which the claimed compensation is or will be
based and (ii) any time or period during which, because of the retroactive
application of such statute, regulation or other such basis, such Lender or
Issuing Lender did not know that such amount would arise or accrue.

 

(e)     Failure or delay on the part of any Lender or any Issuing Lender to
demand compensation pursuant to this Section 8.03 shall not constitute a waiver
of such Lender’s or such Issuing Lender’s right to demand such compensation, as
the case may be; provided that the Company shall not be required to

 

45

--------------------------------------------------------------------------------


 

compensate a Lender or an Issuing Lender pursuant to this Section 8.03 for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 8.04.  Taxes.

 

(a)     Any and all payments by the Company to or for the account of any Lender,
any Issuing Lender or the Agent under any Loan Document shall be made free and
clear of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto (collectively, “Taxes”), except as required by applicable law. 
If the Company or the Agent (the “Withholding Agent”) shall be required by law
to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Lender, any Issuing Lender or the Agent, (i) if such Taxes are
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after making such deductions (including such deductions
applicable to additional sums payable under this Section 8.04) such Lender or
Issuing Lender or the Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been required; (ii) such
Withholding Agent shall make such deductions; (iii) such Withholding Agent shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) if the Withholding Agent is
the Company, the Company shall furnish to the Agent, at its address referred to
in Section 9.01, the original or a certified copy of a receipt evidencing
payment thereof or other evidence satisfactory to the Agent.

 

(b)     In addition, except to the extent attributable to a transfer under
Section 9.06, the Company agrees to pay any present or future stamp or
documentary Taxes and any other excise or property Taxes, or charges or similar
levies which arise from any payment made under any Loan Document or from the
execution or delivery of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)     The Company agrees to indemnify each Lender, each Issuing Lender and the
Agent for the full amount of Indemnified Taxes or Other Taxes (including,
without limitation, any Indemnified Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.04) paid by such
Lender, including any Issuing Lender, or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, the Company shall not be obligated to indemnify any
party hereunder pursuant to this Section 8.04 for penalties, interest or similar
liabilities arising therefrom or with respect thereto to the extent such
penalties, interest or similar liabilities are attributable to the gross
negligence or willful misconduct by such party.  This indemnification shall be
paid within 15 days after such Lender, including any Issuing Lender, or the
Agent (as the case may be) makes written demand therefor.

 

(d)     Any Lender, including any Issuing Lender, that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Agent, at the time
or times reasonably requested by the Company or the Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, including any Issuing
Lender, if requested by the Company or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. 

 

46

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 8.04(e), (f), (g) and (h) below) shall not
be required if in the Lender’s or Issuing Lender’s, as applicable, judgment such
completion, execution or submission would subject such Lender or Issuing Lender
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender or Issuing Lender.

 

(e)     Without limiting the foregoing, at the times indicated herein, each
Lender, including each Issuing Lender, organized under the laws of a
jurisdiction outside the United States shall provide the Company and the Agent
with duly and accurately executed originals of Internal Revenue Service form
W-8BEN, W-8BEN-E, W-8IMY (accompanied by a form W-8ECI, W-8BEN, W-8BEN-E, W-9 or
other certification documents from each beneficial owner, as applicable) or
W-8ECI (in each case accompanied by any statements which may be required under
applicable Treasury regulations), as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying (if applicable) that such
Lender is entitled to receive payments under this Agreement (i) without
deduction or withholding of any United States federal income Taxes or
(ii) subject to a reduced rate of United States federal withholding Tax, unless,
in each case of clause (i) and (ii) of this Section 8.04(e), an event
(including, without limitation, any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or which would prevent the Lender
from duly completing and delivering any such form with respect to it and the
Lender advises the Company and the Agent that it is not capable of receiving
payments subject to a reduced rate of United States withholding tax or without
any deduction or withholding of such Taxes.  Such forms shall be provided (x) on
or prior to the date of the Lender’s execution and delivery of this Agreement in
the case of each Lender listed on the signature pages hereof, and on or prior to
the date on which it becomes a Lender in the case of each other Lender, and
(y) on or before the date that such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent form so
delivered by the Lender.  If the form provided by a Lender at the time such
Lender first becomes a party to this Agreement indicates a United States
interest withholding Tax rate in excess of zero or if at such time such Lender
is otherwise subject to a United States interest withholding Tax rate in excess
of zero, United States withholding Tax at such rate shall be considered
“Excluded Taxes”, except to the extent the assignor of such Lender was entitled,
at the time of such assignment, to receive additional amounts from the Company
with respect to such withholding Taxes pursuant to Section 8.04(a).  In
addition, to the extent that for reasons other than a change of treaty, law or
regulation any Lender becomes subject to an increased rate of United States
interest withholding Tax while it is a party to this Agreement, United States
withholding Tax at such increased rate shall be considered “Excluded Taxes”.

 

(f)      Any Lender, including any Issuing Lender, that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
shall deliver to the Company and the Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Company or the Agent), duly and accurately executed
originals of Internal Revenue Service form W-9 certifying, to the extent such
Lender is legally entitled to do so, that such Lender is not subject to U.S.
Federal backup withholding Tax.  For the avoidance of doubt, such Tax is an
“Excluded Tax”.

 

(g)     If a payment made to a Lender, including any Issuing Lender, under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Company and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Company or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably

 

47

--------------------------------------------------------------------------------


 

requested by the Company or the Agent as may be necessary for the Company or the
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this Section 8.04(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.

 

(h)     Each Lender, including each Issuing Lender, agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Agent in writing of its legal inability to do so.

 

(i)      For any period with respect to which a Lender, including any Issuing
Lender, organized under the laws of a jurisdiction outside the United States has
failed to provide the Company and the Agent with the appropriate form pursuant
to Section 8.04(e) (unless such failure is excused by the terms of
Section 8.04(e)), such Lender shall not be entitled to indemnification under
Section 8.04(a) or 8.04(c) with respect to Taxes imposed by the United States.

 

(j)      Each Lender, including each Issuing Lender, shall severally indemnify
the Agent for any Taxes and Excluded Taxes (but only to the extent that the
Company has not already indemnified the Agent for such Taxes and Excluded Taxes
and without limiting or expanding the obligation, if any, of the Company to do
so), in each case attributable to such Lender that are paid or payable by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto.  This indemnification shall be made within 15
days from the date the Agent makes demand therefor.

 

(k)     Each party’s obligations under this Section 8.04 shall survive any
assignment of rights by, or the replacement of, a Lender, the resignation or
replacement of the Agent, the termination of the Commitments and the repayment,
satisfaction or discharge of all other obligations under any Loan Document,
subject to Section 8.03(d).

 

(l)      If the Agent or a Lender, including any Issuing Lender, determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 8.04, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, or additional amounts paid, by the Company under this Section 8.04 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses with respect to such refund of the Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that in no event will the Agent
or the Lender be required to pay the Company any amount pursuant to this
Section 8.04(l) which would place it in a less favorable net after-Tax position
than it would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid; provided, further, that the Company, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Company (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority.  This
Section 8.04(l) shall not be construed to require the Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Company or any other Person.

 

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(a) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(b) any Lender has demanded compensation under Section 8.03 or

 

48

--------------------------------------------------------------------------------


 

8.04 with respect to its Euro-Dollar Loans and the Company shall, by at least
five Euro-Dollar Business Days’ prior notice to such Lender through the Agent,
have elected that the provisions of this Section 8.05 shall apply to such
Lender, then, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Euro-Dollar Loans shall be made instead as Base
Rate Loans (on which interest and principal shall be payable contemporaneously
with the related Fixed Rate Loans of the other Lenders).  If such Lender
notifies the Company that the circumstances giving rise to such suspension or
demand for compensation no longer exist, the principal amount of each such Base
Rate Loan shall be converted into a Euro-Dollar Loan on the first day of the
next succeeding Interest Period applicable to the related Euro-Dollar Loans of
the other Lenders.

 

Section 8.06.  Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender, including any Issuing Lender, requests compensation under Section 8.03,
or if the Company is required to pay any additional amount to any Lender,
including any Issuing Lender, or any Governmental Authority for the account of
any Lender, including any Issuing Lender, pursuant to Section 8.04, then such
Lender will designate a different Applicable Lending Office for funding or
booking its Loans hereunder or assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 8.03 or Section 8.04, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)     If any Lender, including any Issuing Lender, requests compensation under
Section 8.03, or if the Company is required to pay any additional amount to any
Lender, including any Issuing Lender, or any Governmental Authority for the
account of any Lender, including any Issuing Lender, pursuant to Section 8.04,
or if any Lender becomes a Defaulting Lender or an Affected Lender or invokes
Section 8.02, or if any Lender shall refuse to consent to any waiver, amendment
or other modification that would otherwise require such Lender’s consent but to
which the Required Lenders have consented, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.06), all its interests, rights and
obligations under this Agreement (other than its existing rights under Sections
8.03 and 8.04) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) in the case of any such assignment to a Person that is not a Lender, the
Company shall have received the prior written consent of the Agent and each
Issuing Lender, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in Letter of Credit
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant Company
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 8.03 or 8.04, such
assignment will result in a reduction in such compensation or payment.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Notices.   (a)  All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party:  (x) in the
case of the Company or the Agent, at its address, facsimile number or telex
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address, facsimile number or telex number set forth in its Administrative
Questionnaire or (z) in the case of any

 

49

--------------------------------------------------------------------------------


 

party, such other address, facsimile number or telex number as such party may
hereafter specify for the purpose by notice to the Agent and the Company.  Each
such notice, request or other communication shall be effective (i) if given by
telex, when such telex is transmitted to the telex number specified in this
Section 9.01 and the appropriate answerback is received, (ii) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section 9.01 and confirmation of receipt is received, (iii) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (iv) if given by any other
means, when delivered at the address specified in this Section 9.01; provided
that notices to the Agent under Article 2 or Article 8 shall not be effective
until received.

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Agent and the applicable
Lender.  The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Section 9.02.  No Waivers.  No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder or under any Note or under
any Letters of Credit shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 9.03.  Expenses; Indemnification.   (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent, limited in the case of counsel
to the reasonable fees and disbursements of a single special counsel for the
Agent, in connection with the preparation and administration of this Agreement,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder and (ii) if an Event of Default occurs, all reasonable
out-of-pocket expenses incurred by the Agent and each Lender (including each
Issuing Lender), limited in the case of counsel to the reasonable fees and
disbursements of a single outside counsel for the Agent and the Lenders
(including each Issuing Lender) (and, solely in the case of a conflict of
interest, one additional counsel to each group of similarly situated affected
Persons), taken as a whole, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.

 

(b)     The Company agrees to indemnify the Agent and each Lender (including
each Issuing Lender), their respective affiliates and the respective directors,
officers, agents and employees of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel (but limited, in the case of
counsel, to the reasonable attorney’s fees of a single outside counsel for the
Indemnitees, taken as a whole, except solely in the case of a conflict of
interest, one additional counsel to each group of similarly situated affected
Indemnitees), which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement or any actual or proposed use of any
proceeds of any Loans or Letters of Credit hereunder; provided that no
Indemnitee shall have the right to be indemnified hereunder for any liabilities,
losses, damages, costs or expenses (i) to the extent resulting from such
Indemnitee’s or any of its Related Parties’ gross negligence, bad faith or
willful misconduct or material breach by such Indemnitee or by any of its
Related Parties of any obligations hereunder, as determined by a court of
competent jurisdiction in a final non-appealable judgment, or (ii) to the extent
arising from any brought or threatened investigative, administrative or judicial
proceeding solely among Indemnitees other than any

 

50

--------------------------------------------------------------------------------


 

claims involving the Agent or Arrangers in their capacity as such and other than
any claims arising out of any act or omission by the Company or any of its
Affiliates.  A “Related Party” of an indemnified Person means (1) any
controlling Person or controlled affiliate of such indemnified Person, (2) the
respective directors, officers or employees of such indemnified Person or any of
its controlling Persons or controlled affiliates and (3) the respective agents
or representatives of such indemnified Person or any of its controlling Persons
or controlled affiliates, in the case of this clause (3), acting on behalf of or
at the instructions of such indemnified Person, controlling Person or controlled
affiliate.  The Company shall not be liable for any compromise or settlement
entered into by an indemnified person without its consent, which consent shall
not be unreasonably withheld.  Promptly after the receipt by the indemnified
person of notice of its involvement in any investigative, administrative or
judicial proceeding, such indemnified person shall, if a claim in respect
thereof is to be made against the Company under this indemnification, notify the
Company in writing of such involvement, unless prohibited by applicable law or
regulations or if requested by any governmental agency or other regulatory
authority (including any self-regulatory organization having, or claiming to
have, jurisdiction), but failure so to notify the Company shall not relieve the
Company from any liability which it may otherwise have to the indemnified person
under this indemnification except to the extent that the Company actually
suffers prejudice as a result of such failure.  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

Section 9.04.  Sharing of Set-offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to the Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest then due with respect to the Loans
and Letter of Credit Liabilities held by such other Lender, the Lender receiving
such proportionately greater payment shall purchase such participations in the
Loans held by the other Lenders, and such other adjustments shall be made, as
may be required so that all such payments of principal and interest with respect
to the Loans and Letter of Credit Liabilities held by the Lenders shall be
shared by the Lenders pro rata; provided that nothing in this Section 9.04 shall
impair the right of any Lender or Issuing Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Company other than its
indebtedness hereunder.  The Company agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan or Letter of Credit Liability, if acquired pursuant to the foregoing
arrangements or if the Company has otherwise received notice of the granting of
such participation, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Company in the amount of such
participation.

 

Section 9.05.  Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of any Issuing Lender or the Agent are affected thereby, by the
Agent or such Issuing Lender, as the case may be); provided that no such
amendment or waiver shall (a) unless signed by each Lender affected by such
amendment or waiver, (i) increase or decrease the Commitment of any Lender
(except for a ratable decrease in the Commitments of all Lenders) or subject any
Lender to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or the amount to be reimbursed in respect of any Letter of
Credit or any interest thereon, or any fees hereunder (other than any fees
referred to in Section 2.09(b)(ii) or Section 2.18(b)(ii) which may be mutually
agreed (and without need of consent or agreement from any other party) between
the Company and each Issuing Lender from time to time) or (iii) postpone the
date fixed for any payment of principal of or interest on any Loan or for
reimbursement in respect of any Letter of Credit or any fees hereunder or for
the termination of any Commitment, or (except as expressly provided in
Section 2.18) the expiry date of any Letter of Credit or (b) unless signed by
all Lenders (other than a Defaulting

 

51

--------------------------------------------------------------------------------


 

Lender), change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Lenders which shall be required
for the Lenders or any of them to take any action under this Section 9.05 or any
other provision of this Agreement.

 

Section 9.06.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

 

(b)     Any Lender may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment,
including all or a portion of its Loans and/or Letter of Credit Liabilities at
the time owing to it.  In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Company and the Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Company and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which
any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Company hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in clause (i),
(ii) or (iii) of Section 9.05 without the consent of the Participant.  The
Company agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest; provided the Participant complies with the
obligations of Sections 8.04(d), (e), (f), (g) and (h) as if it were a Lender
(it being understood that the documentation required shall be delivered to the
selling Lender and, if required by law for reduced withholding, copies shall be
delivered to the Company and the Agent).  An assignment or other transfer which
is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or, if different, under Sections
871(h) or 881(c) of the Internal Revenue Code.  The entries in the Participant
Register shall be conclusive absent clearly demonstrable error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(c)     Any Lender may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $5,000,000) of its rights and obligations
under this Agreement and its Note, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement in
substantially the form of Exhibit G hereto executed by such Assignee and such
transferor Lender, with (and subject to) the consent of each Issuing Lender, the
Agent and (so long as no Event of Default exists) of the Company, such consents
of the Company, the Agent and each Issuing Lender not to be unreasonably
withheld; provided that, (i) if an Assignee is an Approved Fund, an affiliate of
such transferor Lender or was a Lender immediately before such assignment, no
consent of the Company shall be required and (ii) the Company

 

52

--------------------------------------------------------------------------------


 

shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Domestic Business Days after
having received notice thereof, and provided further that such assignment may,
but need not, include rights of the transferor Lender in respect of outstanding
Competitive Bid Loans.  Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement and shall have all the rights
and obligations of a Lender with a Commitment as set forth in such instrument of
assumption, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this subsection (c), the Agent shall record in the Register the information
relating to such assignment, and the transferor Lender, the Agent and the
Company shall make appropriate arrangements so that, if the underlying Note is
outstanding, a new Note is issued to the Assignee.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.  In connection with any such assignment,
the transferor Lender shall pay to the Agent an administrative fee for
processing such assignment in the amount of $3,500.  If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Company and the Agent certification as to exemption from
deduction or withholding of any United States federal income Taxes in accordance
with Section 8.04.  The Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices in New York a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)     Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank.  No such assignment shall
release the transferor Lender from its obligations hereunder.

 

(e)     No Assignee, Participant or other transferee of any Lender’s rights
shall be entitled to receive any greater payment under Section 8.03 or 8.04 than
such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

 

Section 9.07.  Designated Lenders.  (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Eligible Designee to
provide all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Agent consent thereto (which consents shall not be unreasonably
withheld).  When a Lender and its Eligible Designee shall have signed an
agreement substantially in the form of Exhibit H hereto (a “Designation
Agreement”) and the Company and the Agent shall have signed their respective
consents thereto, such Eligible Designee shall become a Designated Lender for
purposes of this Agreement.  The Designating Lender shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the Loans
to be made by such Designating Lender pursuant to Section 2.01 or 2.03, and the
making of such Loans or portion thereof shall satisfy the obligation of the
Designating Lender to the same extent, and as if, such Loans or portion thereof
were made by the Designating Lender.  As to any Loans or portion thereof made by
it, each Designated Lender shall have all the rights that a Lender making such
Loans or portion thereof would have had under this Agreement and otherwise;

 

53

--------------------------------------------------------------------------------


 

provided that (x) its voting rights under this Agreement shall be exercised
solely by its Designating Lender and (y) its Designating Lender shall remain
solely responsible to the other parties hereto for the performance of such
Designated Lender’s obligations under this Agreement, including its obligations
in respect of the Loans or portion thereof made by it.  No additional Note shall
be required to evidence the Loans or portion thereof made by a Designated
Lender; and the Designating Lender shall be deemed to hold its Note as agent for
its Designated Lender to the extent of the Loans or portion thereof funded by
such Designated Lender.  Each Designating Lender shall act as administrative
agent for its Designated Lender and give and receive notices and other
communications on its behalf.  Any payments for the account of any Designated
Lender shall be paid to its Designating Lender as administrative agent for such
Designated Lender and neither the Company nor the Agent shall be responsible for
any Designating Lender’s application of such payments.  In addition, any
Designated Lender may, with notice to (but without the prior written consent of)
the Company and the Agent, (i) assign all or portions of its interest in any
Loans to its Designating Lender or to any financial institutions consented to by
the Company and the Agent that provide liquidity and/or credit facilities to or
for the account of such Designated Lender to support the funding of Loans or
portions thereof made by it and (ii) disclose on a confidential basis pursuant
to a confidentiality agreement satisfactory in form and substance to the Company
any non-public information relating to its Loans or portions thereof to any
rating agency, commercial paper dealer or provider of any guarantee, surety,
credit or liquidity enhancement to such Designated Lender.

 

(b)     Each party to this Agreement agrees that it will not institute against,
or join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full.  The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender.  This subsection (b) shall survive the termination of this
Agreement.

 

(c)     Each Lender that designates a Designated Lender to provide all or a
portion of the Loans to be made by such Lender pursuant to this Agreement shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Designated Lender and
the principal amounts (and stated interest) of each Designated Lender’s interest
in the Loans or other obligations under the Loan Documents (the “Designated
Lender Register”); provided that no Lender shall have any obligation to disclose
all or any portion of the Designated Lender Register to any Person (including
the identity of any Designated Lender or any information relating to a
Designated Lender’s interest in any commitments, loans, or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or, if
different, under Section 871(h) or 881(c) of the Internal Revenue Code.  The
entries in the Designated Lender Register shall be conclusive absent clearly
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Designated Lender Register as the owner of such Loan for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

Section 9.08.  Collateral.  Each of the Lenders represents to the Agent and each
of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

Section 9.09.  Governing Law; Submission to Jurisdiction.  This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York.  The Company hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The

 

54

--------------------------------------------------------------------------------


 

Company irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

Section 9.10.  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and, except as expressly provided in the Commitment Letter or in the Fee
Letters, supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 9.11.  Waiver of Jury Trial.  EACH OF THE COMPANY, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.12.  Confidentiality.  Each of the Agent, the Issuing Lenders and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to their and their
affiliates’ directors, officers, employees, third party service providers and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the Agent or such Lender
or Issuing Lender, to the extent practicable and so long as it is permitted by
law or applicable regulatory authority and except in connection with any request
as part of a regulatory examination or audit, agrees to inform the Company
promptly thereof), (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process (in which case the Agent or such
Lender or Issuing Lender, to the extent practicable and so long as it is
permitted by law or applicable regulatory authority and except in connection
with any order or request as part of a regulatory examination or audit, agrees
to inform the Company promptly thereof), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.12, (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.12), (g) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issues with respect to such Lender, (h) with the consent of the Company
or (i) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.12.  For the purposes of this Section 9.12,
“Information” means all information received directly or indirectly from the
Company relating to the Company or its business, other than any such information
that is available to the Agent, any Issuing Lender or any Lender on a
non-confidential basis and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 9.13.  USA Patriot Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Company that pursuant to the requirements
of the Patriot Act, it is required to obtain,

 

55

--------------------------------------------------------------------------------


 

verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Patriot Act.

 

Section 9.14.  No Fiduciary Relationship.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its affiliates’
understanding that (i)(A) the arranging and other services regarding this
Agreement provided by the Agent, the Syndication Agents, the Arrangers and the
Lenders (as used in this paragraph “Agent and Lender Parties”) are arm’s-length
commercial transactions between the Company and its affiliates, on the one hand,
and the Agent and Lender Parties, on the other hand, (B) the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate and (C) the Company is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) each of the Agent
and Lender Parties is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any of
its affiliates, or any other Person and (B) none of the Agent and Lender Parties
has any obligation to the Company or any of its affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent and Lender Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and its affiliates,
and none of the Agent and Lender Parties has any obligation to disclose any of
such interests to the Company or any of its affiliates.  To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against the Agent and Lender Parties with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 9.15.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

56

--------------------------------------------------------------------------------


 

Section 9.16.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of
Section 2.20 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the obligations owing to
such Defaulting Lender as to which it exercised such right of set-off.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have.  Each
Lender agrees to notify the Company and the Agent promptly after any such
set-off and application; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

 

By:

/s/ Douglas E. Stenske

 

 

Name:

Douglas E. Stenske

 

 

Title:

Vice President, Treasurer & Risk Management

 

Address:

400 Collins Rd NE
Cedar Rapids, IA 52498

 

Telecopy:

319-295-0020

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK N.A., as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

 

Name:

Robert P. Kellas

 

 

Title:

Executive Director

 

Address:

JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

500 Stanton Christiana Road

NCC 5, 1st Floor

Newark, DE 19713

 

Attention:

Loan and Agency Services Group

 

Telecopy:

(302) 634-4250

(302) 634-1890

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Brian Reed

 

 

Name:

Brian Reed

 

 

Title:

Managing Director

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Nathan R. Rantala

 

 

Name:

Nathan R. Rantala

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Mark Koneval

 

 

Name:

Mark Koneval

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Gordon Yip

 

 

Name:

Gordon Yip

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NA as a Lender

 

 

 

 

 

 

By:

/s/ Matthew W McLaurin

 

 

Name:

Matthew W McLaurin

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

By:

/s/ Brandon Bouchard

 

 

Name:

Brandon Bouchard

 

 

Title:

Senior Credit Associate

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Thomas J. Sterr

 

 

Name:

Thomas J. Sterr

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ James N. DeVries

 

 

Name:

James N. DeVries

 

 

Title:

Senior Vice President

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KeyBank National Association, as a Lender

 

 

 

 

 

 

By:

/s/ Matthew J. Bradley

 

 

Name:

Matthew J. Bradley

 

 

Title:

Vice President

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

State Street Bank & Trust Company, as a Lender

 

 

 

 

 

 

By:

/s/ Andrei Bourdine

 

 

Name:

Andrei Bourdine

 

 

Title:

Vice President

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Thomas Parrott

 

 

Name:

Thomas Parrott

 

 

Title:

Managing Director

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc, as a Lender

 

 

 

 

 

 

By:

/s/ Simon Hamill

 

 

Name:

Simon Hamill

 

 

Title:

Director

 

 

 

[Signature Page to Rockwell Collins 5-Year Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COMMITMENT SCHEDULE

 

Institution

Initial Commitment
Amount

Acquisition Increase
Date Adjustment

Acquisition Increase
Commitment Amount

JPMorgan Chase Bank, N.A.

$176,000,000

$44,000,000

$220,000,000

Citibank, N.A.

$176,000,000

$44,000,000

$220,000,000

Wells Fargo Bank, N.A.

$176,000,000

$44,000,000

$220,000,000

Crédit Agricole Corporate and Investment Bank

$120,000,000

$30,000,000

$150,000,000

Mizuho Bank, Ltd.

$120,000,000

$30,000,000

$150,000,000

HSBC Bank USA, National Association

$72,000,000

$18,000,000

$90,000,000

The Bank of New York Mellon

$72,000,000

$18,000,000

$90,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$72,000,000

$18,000,000

$90,000,000

U.S. Bank National Association

$72,000,000

$18,000,000

$90,000,000

KeyBank National Association

$36,000,000

$9,000,000

$45,000,000

State Street Bank and Trust Company

$36,000,000

$9,000,000

$45,000,000

SunTrust Bank

$36,000,000

$9,000,000

$45,000,000

The Royal Bank of Scotland PLC

$36,000,000

$9,000,000

$45,000,000

 

Total

$1,200,000,000

$300,000,000

$1,500,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

PRICING SCHEDULE

 

The “Base Rate Margin,” “Euro-Dollar Margin” and “Facility Fee Rate” for any day
are the respective rates per annum set forth below in the applicable row and
column corresponding to the Pricing Level that apply on such day:

 

 

Pricing

Level 1

Level 2

Level 3

Level 4

Level 5

Base Rate Margin

0.00%

0.015%

0.10%

0.30%

0.50%

Euro-Dollar Margin

0.91%

1.015%

1.10%

1.30%

1.50%

Facility Fee Rate

0.09%

0.11%

0.15%

0.20%

0.25%

 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

 

“Level 1 Pricing” applies on any day if on such day the Company’s unsecured
long-term debt securities are rated A- or higher by S&P or A3 or higher by
Moody’s.

 

“Level 2 Pricing” applies on any day if on such day Level 1 Pricing does not
apply and the Company’s unsecured long-term debt securities are rated BBB+ or
higher by S&P or Baa1 or higher by Moody’s.

 

“Level 3 Pricing” applies on any day if on such day Level 1 Pricing and Level 2
Pricing do not apply and the Company’s unsecured long-term debt securities are
rated BBB or higher by S&P or Baa2 or higher by Moody’s.

 

“Level 4 Pricing” applies on any day if on such day Level 1 Pricing, Level 2
Pricing and Level 3 Pricing do not apply and the Company’s unsecured long-term
debt securities are rated BBB- or higher by S&P or Baa3 or higher by Moody’s.

 

“Level 5 Pricing” applies on any day if no other Pricing Level applies on such
day.

 

“Moody’s” means Moody’s Investors Service, Inc. (and any successor thereto).

 

“Pricing Level” refers to the determination of which of Level 1 Pricing, Level 2
Pricing, Level 3 Pricing, Level 4 Pricing or Level 5 Pricing applies.  Level 1
Pricing is the lowest Pricing Level and Level 5 Pricing the highest.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

--------------------------------------------------------------------------------


 

The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded.  The credit ratings in effect
on any day are those in effect at the close of business on such day.  If the
Company is split-rated and the ratings differential is one notch, the higher of
the two ratings will apply (e.g., A-/Baa1 results in Level 1 Pricing).  If the
Company is split-rated and the ratings differential is more than one notch, the
average of the two ratings (or the higher of two intermediate ratings) shall be
used (e.g., A-/Baa2 results in Level 2 Pricing; BBB+/Baa3 results in Level 3
pricing).  If the rating system of Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
the related definition in this Pricing Schedule to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the rating shall be determined by reference
to the rating most recently in effect prior to such change or cessation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.18

 

ISSUING LENDERS

 

 

Institution

 

 

Initial Commitment

 

JPMorgan Chase Bank, N.A.

$100,000,000

Citibank, N.A.

$100,000,000

Wells Fargo Bank, N.A.

$100,000,000

Total

$300,000,000

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] NOTE

 

New York, New York
__________ __ , 20__

 

For value received, Rockwell Collins, Inc., a Delaware corporation (the
“Company”), promises to pay to [·] (the “Lender”), for the account of its
Applicable Lending Office, or to its registered Assignee, the unpaid principal
amount of each Loan made by the Lender to the Company pursuant to the Credit
Agreement referred to below on the Termination Date provided for in the Credit
Agreement.  The Company promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement.  All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York,
New York 10179.

 

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make, or any error in
making, any such recordation or endorsement shall not affect the obligations of
the Company hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Five-Year Credit Agreement
dated as of December 16, 2016 among the Company, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent (as the same may be amended from time to
time, the “Credit Agreement”).  Terms defined in the Credit Agreement are used
herein with the same meanings.  Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

Note (contd.)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

 

Date

Amount of
Loan

Type of
Loan

Amount of
Principal
Repaid

Maturity
Date

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Competitive Bid Quote Request

 

 

[Date]

 

 

To:                           JPMorgan Chase Bank, N.A. (the “Agent”)

 

From:           Rockwell Collins, Inc.

 

Re:                           Five-Year Credit Agreement (as the same may be
amended from time to time, the “Credit Agreement”) dated as of December 16, 2016
among the Company, the Lenders party thereto and the Agent

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

 

Date of Borrowing:                                           

 

Principal Amount*

Interest Period**

 

$

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  Amount must be $25,000,000 or a larger multiple of $1,000,000.

 

**  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Invitation for Competitive Bid Quotes

 

To:                           [Name of Lender]

 

Re:                           Invitation for Competitive Bid Quotes to Rockwell
Collins, Inc. (the “Company”)

 

Pursuant to Section 2.03 of the Five-Year Credit Agreement dated as of
December 16, 2016 among the Company, the Lenders party thereto and the
undersigned, as Agent, we are pleased on behalf of the Company to invite you to
submit Competitive Bid Quotes to the Company for the following proposed
Competitive Bid Borrowing(s):

 

Date of Borrowing:                                           

 

Principal Amount

Interest Period

 

$

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than [2:00 p.m.] [9:30 a.m.] (New
York City time) on [date].

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Competitive Bid Quote

 

To:                           JPMorgan Chase Bank, N.A., as Agent

 

Re:                           Competitive Bid Quote to Rockwell Collins, Inc.
(the “Company”)

 

In response to your invitation on behalf of the Company dated
                            ,         , we hereby make the following Competitive
Bid Quote on the following terms:

 

1.                                    Quoting Lender: 
                                                                                        

 

2.                                    Person to contact at Quoting Lender:
                                                              

 

3.                                    Date of Borrowing:
                                               *

 

4.                                    We hereby offer to make Competitive Bid
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal
Amount**

 

Interest
Period***

 

Competitive Bid
[Margin]****[Absolute Rate]*****

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed
$                           .]*

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Five-Year Credit
Agreement

 

--------------------------------------------------------------------------------

*  As specified in the related Invitation.

 

**  Principal amount bid for each Interest Period may not exceed principal
amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Lender is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

 

***  Not less than one month or not less than 7 days, as specified in the
related Invitation.  No more than five bids are permitted for each Interest
Period.

 

****  Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

 

*****  Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

 

D-1

--------------------------------------------------------------------------------


 

dated as of December 16, 2016 among the Company, the Lenders party thereto and
yourselves, as Agent, irrevocably obligate(s) us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Reserved]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Reserved]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), ROCKWELL COLLINS, INC. (the “Company”) and JPMORGAN
CHASE BANK, N.A., as Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Five-Year Credit Agreement dated as of December 16, 2016 among the Company,
the Assignor and the other Lenders party thereto, as Lenders, and the Agent (as
the same may be amended from time to time, the “Credit Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Company and purchase participations in Letters of Credit in
an aggregate principal amount at any time outstanding not to exceed $__________;

 

WHEREAS, Committed Loans made to the Company by the Assignor under the Credit
Agreement in the aggregate principal amount of $__________ are outstanding at
the date hereof;

 

WHEREAS, the Assignor has Letter of Credit Liabilities in an aggregate amount of
$__________ under the Credit Agreement at the date hereof; [and]

 

[WHEREAS, Competitive Bid Loans made to the Company by the Assignor under the
Credit Agreement in the aggregate principal amount of $___________ are
outstanding at the date hereof; and]

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________, together with a
corresponding portion of its outstanding Committed Loans and Letter of Credit
Liabilities [and $________ of its outstanding Competitive Bid Loans] (the
“Assigned Competitive Bid Loans”) (collectively, the “Assigned Amount”), and the
Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the

 

G-1

--------------------------------------------------------------------------------


 

extent of the Assigned Amount, including the purchase from the Assignor of the
corresponding portion of each of its outstanding Committed Loans and Letter of
Credit Liabilities [and the Assigned Competitive Bid Loans] at the date hereof. 
Upon the execution and delivery hereof by the Assignor, the Assignee, the
Company and the Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount and acquire the rights of the Assignor with respect to a
corresponding portion of each of its outstanding Committed Loans and Letter of
Credit Liabilities [and the Assigned Competitive Bid Loans], and (ii) the
Commitment of the Assignor shall, as of the date hereof, be reduced by a like
amount and the Assignor released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee.  The
assignment provided for herein shall be without recourse to the Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.*  It is understood
that facility fees accrued to the date hereof are for the account of the
Assignor and such fees accruing from and including the date hereof with respect
to the Assigned Amount are for the account of the Assignee.  Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.

 

SECTION 4.  Consent of the Company and the Agent.  This Agreement is conditioned
upon the consent of [each Issuing Lender, the Agent and the Company] pursuant to
Section 9.06(c) of the Credit Agreement.  The execution of this Agreement by
[each Issuing Lender, the Agent and the Company] is evidence of this consent.

 

SECTION 5.  Note.  Pursuant to Section 9.06(c) of the Credit Agreement, the
Company agrees, if requested by the Assignee, to execute and deliver a Note
payable to the Assignee or its registered assignee to evidence the assignment
and assumption provided for herein.

 

SECTION 6.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Company, or the validity
and enforceability of the obligations of the Company in respect of the Credit
Agreement or any Note.  The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Company.

 

--------------------------------------------------------------------------------

*  Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by Assignee, net of any portion of any upfront
fee to be paid by the Assignor to the Assignee.  It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

G-2

--------------------------------------------------------------------------------


 

SECTION 7.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 8.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[ISSUING LENDERS]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[ROCKWELL COLLINS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:                                                ]

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF] DESIGNATION AGREEMENT

 

dated as of ________________ __, _____

 

Reference is made to the Five-Year Credit Agreement dated as of December 16,
2016 (as amended from time to time, the “Credit Agreement”) among Rockwell
Collins, Inc., a Delaware corporation (the “Company”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Agent (the “Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.

 

_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:

 

1.         The Designator designates the Designee as its Designated Lender under
the Credit Agreement and the Designee accepts such designation.

 

2.         The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3.         The Designee (i) confirms that it is an Eligible Designee;
(ii) appoints and authorizes the Designator as its administrative agent and
attorney-in-fact and grants the Designator an irrevocable power of attorney to
receive payments made for the benefit of the Designee under the Credit Agreement
and to deliver and receive all communications and notices under the Credit
Agreement, if any, that the Designee is obligated to deliver or has the right to
receive thereunder; (iii) acknowledges that the Designator retains the sole
right and responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement; and (iv) agrees that the Designee shall be bound by all such
votes, approvals, amendments and waivers and all other agreements of the
Designator pursuant to or in connection with the Credit Agreement, all subject
to Section 9.05 of the Credit Agreement.

 

4.         The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Agent, the Designator
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action it may be permitted to take under the Credit Agreement.

 

5.         Following the execution of this Designation Agreement by the
Designator and the Designee and the consent hereto by the Company, it will be
delivered

 

H-1

--------------------------------------------------------------------------------


 

to the Agent for its consent.  This Designation Agreement shall become effective
when the Agent consents hereto or on any later date specified on the signature
page hereof.

 

6.         Upon the effectiveness hereof, the Designee shall have the right to
make Loans or portions thereof as a Lender pursuant to Section 2.01 or 2.03 of
the Credit Agreement and the rights of a Lender related thereto.  The making of
any such Loans or portions thereof by the Designee shall satisfy the obligations
of the Designator under the Credit Agreement to the same extent, and as if, such
Loans or portions thereof were made by the Designator.

 

7.         This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

 

Effective Date:______ __, ____

 

 

[NAME OF DESIGNATOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF DESIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-2

--------------------------------------------------------------------------------


 

The undersigned consent to the foregoing designation.

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF EXTENSION AGREEMENT

 

JPMorgan Chase Bank, N.A.

as Agent

under the Five-Year Credit Agreement

referred to below

 

Ladies and Gentlemen:

 

The undersigned hereby agrees to extend, effective [Extension Date], the
Termination Date under the Five-Year Credit Agreement dated as of December 16,
2016 (as amended from time to time, the “Five-Year Credit Agreement”) among
Rockwell Collins, Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Agent, for one year to [date to which the Termination Date is extended]. 
Terms defined in the Five-Year Credit Agreement are used herein with the same
meaning.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

 

[LENDERS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Agreed and accepted:

 

 

 

ROCKWELL COLLINS, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------